Exhibit 10.1

EXECUTION COPY

 

 

 

$650,000,000

CREDIT AGREEMENT

dated as of

February 28, 2014

among

CONVERGYS CORPORATION,

The Lenders Party Hereto,

CITIBANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

BNP PARIBAS,

PNC BANK, NATIONAL ASSOCIATION,

THE BANK OF NOVA SCOTIA,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO SECURITIES, LLC,

as Senior Managing Agents

and

BNP PARIBAS,

PNC BANK, NATIONAL ASSOCIATION,

THE BANK OF NOVA SCOTIA,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents

 

 

CITIGROUP GLOBAL MARKETS INC.

and

MERRILL, LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

[CS&M Ref. No. 08500-552]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I     Definitions

     1   

SECTION 1.01.

 

Defined Terms

     1   

SECTION 1.02.

 

Classification of Loans and Borrowings

     28   

SECTION 1.03.

 

Terms Generally

     28   

SECTION 1.04.

 

Accounting Terms; GAAP

     28   

SECTION 1.05.

 

Currency Translation

     29   

ARTICLE II     The Credits

     29   

SECTION 2.01.

 

Commitments

     29   

SECTION 2.02.

 

Loans and Borrowings

     29   

SECTION 2.03.

 

Requests for Borrowings

     30   

SECTION 2.04.

 

Competitive Bid Procedure

     31   

SECTION 2.05.

 

Incremental Facilities

     34   

SECTION 2.06.

 

Funding of Borrowings

     37   

SECTION 2.07.

 

Letters of Credit

     37   

SECTION 2.08.

 

Interest Elections

     44   

SECTION 2.09.

 

Termination and Reduction of Commitments; Extension of the Maturity Date

     45   

SECTION 2.10.

 

Repayment of Loans; Evidence of Debt

     47   

SECTION 2.11.

 

Prepayment of Loans

     48   

SECTION 2.12.

 

Fees

     50   

SECTION 2.13.

 

Interest

     51   

SECTION 2.14.

 

Alternate Rate of Interest

     52   

SECTION 2.15.

 

Increased Costs

     53   

SECTION 2.16.

 

Break Funding Payments

     54   

SECTION 2.17.

 

Taxes

     55   

SECTION 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     57   

SECTION 2.19.

 

Mitigation Obligations; Replacement of Lenders

     58   

SECTION 2.20.

 

Defaulting Lenders

     60   

ARTICLE III     Representations and Warranties

     62   

SECTION 3.01.

 

Organization; Powers

     62   

SECTION 3.02.

 

Authorization; Enforceability

     62   

SECTION 3.03.

 

Governmental Approvals; No Conflicts

     62   

SECTION 3.04.

 

Financial Condition; No Material Adverse Change

     63   

SECTION 3.05.

 

Properties

     63   

SECTION 3.06.

 

Litigation and Environmental Matters

     63   

SECTION 3.07.

 

Compliance with Laws and Agreements

     63   

SECTION 3.08.

 

Investment Company Status

     64   

SECTION 3.09.

 

Taxes

     64   

 

i



--------------------------------------------------------------------------------

SECTION 3.10.

 

ERISA

     64   

SECTION 3.11.

 

Disclosure

     64   

SECTION 3.12.

 

Use of Proceeds

     64   

SECTION 3.13.

 

Subsidiaries

     65   

SECTION 3.14.

 

Anti-Corruption Laws and Sanctions Laws

     65   

ARTICLE IV     Conditions

     65   

SECTION 4.01.

 

Effectiveness of this Agreement

     65   

SECTION 4.02.

 

Effectiveness of Commitments

     66   

SECTION 4.03.

 

Each Credit Event

     69   

ARTICLE V     Affirmative Covenants

     69   

SECTION 5.01.

 

Financial Statements and Other Information

     70   

SECTION 5.02.

 

Notices of Material Events

     71   

SECTION 5.03.

 

Existence; Conduct of Business

     72   

SECTION 5.04.

 

Payment of Obligations

     72   

SECTION 5.05.

 

Maintenance of Properties; Insurance

     72   

SECTION 5.06.

 

Books and Records; Inspection Rights

     72   

SECTION 5.07.

 

Compliance with Laws

     72   

SECTION 5.08.

 

Use of Proceeds and Letters of Credit

     72   

SECTION 5.09.

 

Guarantee Requirement

     73   

ARTICLE VI     Negative Covenants

     73   

SECTION 6.01.

 

Priority Indebtedness

     73   

SECTION 6.02.

 

Liens

     75   

SECTION 6.03.

 

Sale and Lease-Back Transactions

     76   

SECTION 6.04.

 

Fundamental Changes

     76   

SECTION 6.05.

 

Transactions with Affiliates

     78   

SECTION 6.06.

 

Restrictive Agreements

     78   

SECTION 6.07.

 

Hedging Agreements

     78   

SECTION 6.08.

 

Interest Coverage Ratio

     78   

SECTION 6.09.

 

Total Net Leverage Ratio

     79   

SECTION 6.10.

 

Restricted Payments

     79   

ARTICLE VII     Events of Default

     80   

ARTICLE VIII     The Administrative Agent

     82   

ARTICLE IX     Miscellaneous

     85   

SECTION 9.01.

 

Notices

     85   

SECTION 9.02.

 

Waivers; Amendments

     86   

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

     88   

SECTION 9.04.

 

Successors and Assigns

     89   

SECTION 9.05.

 

Survival

     94   

 

ii



--------------------------------------------------------------------------------

SECTION 9.06.

 

Counterparts; Integration

     94   

SECTION 9.07.

 

Severability

     94   

SECTION 9.08.

 

Right of Setoff

     94   

SECTION 9.09.

 

Governing Law; Jurisdiction; Consent to Service of Process

     95   

SECTION 9.10.

 

WAIVER OF JURY TRIAL

     95   

SECTION 9.11.

 

Headings

     96   

SECTION 9.12.

 

Confidentiality

     96   

SECTION 9.13.

 

USA PATRIOT Act

     96   

SECTION 9.14.

 

Release of Guarantees

     97   

SECTION 9.15.

 

Interest Rate Limitation

     97   

SECTION 9.16.

 

Non-Public Information

     97   

SECTION 9.17.

 

No Fiduciary Duty

     98   

SECTION 9.18.

 

Waiver of Notice Period in Connection with Termination of the Existing Credit
Agreement

     98   

SCHEDULES:

Schedule 2.01 — Commitments

Schedule 3.13(a) — Material Subsidiaries as of Effectiveness

Schedule 3.13(b) — Material Subsidiaries as of the Effective Date

Schedule 6.01 — Existing Indebtedness

EXHIBITS.

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Borrowing Request

Exhibit C — Form of Guarantee and Contribution Agreement

Exhibit D — Form of Interest Election Request

Exhibit E-1 — Form of Opinion of Frost Brown Todd LLC, counsel for the Borrower

Exhibit E-2 — Form of Opinion of Crowe & Dunlevy, Kansas counsel for the
Borrower

Exhibit E-3 — Form of Opinion of Crowe & Dunlevy, Texas counsel for the Borrower

Exhibit E-4 — Form of Opinion of Jennings, Strouss & Salmon, PLC, Arizona
counsel for the Borrower

Exhibit F — Form of Solvency Certificate

 

iii



--------------------------------------------------------------------------------

Credit Agreement dated as of February 28, 2014, among Convergys Corporation, an
Ohio corporation; the Lenders party hereto and Citibank, N.A., as Administrative
Agent.

The Borrower (such term and each other capitalized term not otherwise defined in
this preamble having the meaning assigned in Article I below), certain of the
Lenders and the Administrative Agent are parties to the Four-Year Competitive
Advance and Revolving Credit Facility Agreement dated as of March 11, 2011, as
amended (the “Existing Credit Agreement”). The Borrower has requested that the
Existing Credit Agreement be replaced with this Agreement, and that the Lenders
extend credit to enable it to borrow (i) $350,000,000 of term loans on the
Effective Date and (ii) on a revolving credit basis on and after the Effective
Date and at any time and from time to time prior to the Maturity Date a
principal amount not in excess of $300,000,000 (subject to increase or decrease
as provided in Sections 2.05 and 2.09, respectively) at any time outstanding.
The Borrower has also requested the Lenders to establish procedures pursuant to
which the Borrower may invite the Lenders to bid on an uncommitted basis on
short-term borrowings by the Borrower maturing on or prior to the Maturity Date.
The proceeds of borrowings hereunder are to be used as described in
Section 5.08.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition by the Borrower (or one of its wholly owned
direct domestic Subsidiaries) of 100% of the capital stock of Stream pursuant to
the Acquisition Agreement.

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
January 6, 2014, by and among the Borrower, Merger Sub, Stream and the sellers
party thereto (as in effect on January 6, 2014 and together with all schedules,
exhibits and annexes thereto).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Syndication Agent, the Senior
Managing Agents and the Co-Documentation Agents.

“Agreement” means this Credit Agreement, as the same may hereafter be modified,
supplemented or amended from time to time.

“Aggregate Revolving Commitment” means the sum of the Revolving Commitments of
all the Revolving Lenders.

“Aggregate Revolving Exposure” means the sum of the Revolving Credit Exposures
of all the Revolving Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
Borrowing with a one month Interest Period commencing on such day (or, if such
day is not a Business Day, the immediately preceding Business Day) plus 1.00%.
For purposes of clause (c) of the preceding sentence, the Adjusted LIBO Rate on
any day shall be based on the rate per annum appearing on the Reuters “LIBOR01”
screen (or on any successor or substitute screen provided by Reuters, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to US Dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to such day
for deposits in US Dollars with a maturity of one month. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Alternative Currency” means Pounds Sterling, Euros, Canadian Dollars or
Australian Dollars.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other laws, rules, and regulations of
any jurisdiction applicable to the Borrower and its Subsidiaries concerning or
relating to bribery, money laundering or corruption.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time. If all the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments.

“Applicable Rate” means, for any day, (a) with respect to any Initial Term
Loans, 175 basis points per annum for Eurodollar Term Loan and 75 basis points
per annum for ABR Term Loan, (b) with respect to any Incremental Term Loan, the
applicable number of basis points per annum for each Type of Loan as specified
in the Incremental Facility Agreement establishing the Incremental Term
Commitments in respect of such Incremental Term Loan and (c) with respect to any
Eurodollar Revolving Loan or ABR Revolving Loan, or with respect to the
commitment fees payable hereunder, as the case may be, the applicable number of
basis points per annum set forth below under the caption “Commitment Fee Rate”,
“Eurodollar Spread” or “ABR Spread”, as the case may be, as determined by
reference to the Total Net Leverage Ratio, as set forth in the most recent
certificate of a Financial Officer received by the Administrative Agent pursuant
to Section 5.01(c) (provided that, for purposes of determining the Applicable
Rate under clause (c) with respect to any day from the Effective Date until the
first Business Day that immediately follows the date on which a certificate of a
Financial Officer is delivered pursuant to Section 5.01(c) in respect of the
first full fiscal quarter ending after the Effective Date, the Applicable Rate
for Category 3 shall apply):

 

     Total Net Leverage Ratio    Commitment
Fee Rate (basis
points per
annum)      Eurodollar
Spread (basis
points per
annum)      ABR Spread
(basis points per
annum)  

Category 1:

   Greater than 2.00:1.00      50         225         125   

Category 2:

   Greater than 1.50:1.00
and less than or equal to 2.00:1.00      37.5         200         100   

Category 3:

   Greater than 0.75:100 and less
than or equal to 1.50:1.00      30         175         75   

Category 4:

   Less than or equal to 0.75:1.00      30         150         50   

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date the applicable certificate of a Financial Officer
is delivered pursuant to Section 5.01(c); provided, however, that “Category 1”
shall apply without regard to the Total Net Leverage Ratio (x) at any time after
the date on which any annual or quarterly financial statements were required to
have been delivered

 

3



--------------------------------------------------------------------------------

pursuant to Section 5.01(a) or Section 5.01(b) but were not (or the certificate
of a Financial Officer related to such financial statements was required to have
been delivered pursuant to Section 5.01(c) but was not) delivered, commencing
with the first Business Day immediately following such date and continuing until
the first Business Day immediately following the date on which such financial
statements are (or if later, such certificate related to such financial
statements is) delivered, or (y) at all times if an Event of Default shall have
occurred and be continuing. Notwithstanding anything to the contrary in this
definition, the determination of the Applicable Rate for any period shall be
subject to the provisions of Section 2.13(g).

“Approved Fund” has the meaning set forth in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it; provided that a Bankruptcy Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person by a Governmental Authority so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Convergys Corporation, an Ohio corporation.

“Borrowing” means (a) Loans of the same Class (other than Competitive Loans) and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect or (b) a
Competitive Loan or group of Competitive Loans of the same Type made on the same
date and as to which a single Interest Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be in the form of Exhibit B or any
other form approved by the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in US Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalents” means, as at any date of determination, any instrument
included as “cash equivalents” on the most recent balance sheet of the Borrower
delivered pursuant to Section 5.01 (or, prior to the delivery of any such
balance sheet, on the Borrower’s balance sheet as of September 30, 2013), in
each case as determined in accordance with GAAP and, in the case of any Foreign
Subsidiary, other instruments maturing within one year after such date that are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) appointed by directors so nominated; or (c) the
acquisition of direct or indirect Control of the Borrower by any Person or
group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation, implementation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided, however,
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and each request, rule, guideline or
directive thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or any United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

 

5



--------------------------------------------------------------------------------

“Charges” has the meaning set forth in Section 9.15.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term
Loans, Incremental Term Loans or Competitive Loans, (b) any Commitment, refers
to whether such Commitment is an Initial Term Commitment, an Incremental Term
Commitment or a Revolving Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class. Additional Classes of
Loans, Borrowings, Commitments and Lenders may be established pursuant to
Section 2.05.

“Co-Documentation Agents” means BNP Paribas, The Bank of Nova Scotia, PNC Bank,
National Association, U.S. Bank National Association and Wells Fargo Bank, N.A.,
in their capacities as co-documentation agents hereunder.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Revolving Commitment, an Initial Term Commitment, an
Incremental Term Commitment or any combination thereof (as the context
requires).

“Commitment Letter” means the Amended and Restated Commitment Letter dated as of
January 29, 2014, among the Borrower, Citigroup Global Markets Inc., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Bank of America, N.A., BNP Paribas,
PNC Bank, National Association, The Bank of Nova Scotia, U.S. Bank National
Association, Wells Fargo Securities, LLC and Wells Fargo Bank, N.A.

“Communications” has the meaning set forth in Section 9.01.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

“Competitive Loan” means a Loan made pursuant to Section 2.04.

“Consenting Lender” has the meaning set forth in Section 2.09(d).

“Consolidated EBITDA” means, for any fiscal period, with respect to the Borrower
and the Consolidated Subsidiaries, Consolidated Net Income for such period plus,
to the extent deducted in computing such Consolidated Net Income, without
duplication, the sum of (a) income tax expense, (b) interest expense (including
the aggregate yield (expressed in US Dollars) obtained by the purchasers or
investors under

 

6



--------------------------------------------------------------------------------

any Securitization Transactions on their investments in accounts receivable of
the Borrower and the Subsidiaries during such period, determined in accordance
with generally accepted financial practice and the terms of such Securitization
Transactions), (c) depreciation and amortization expense, (d) any non-cash
extraordinary or non-cash non-recurring losses, (e) non-cash pension settlement
charges in respect of items that will not require cash payments to be made in
future periods, (f) other non-cash items (other than accruals) reducing
Consolidated Net Income and (g) extraordinary or non-recurring restructuring
charges (including severance costs) not to exceed (1) $30,000,000 for any period
of four fiscal quarters or (2) $90,000,000 during the term of this Agreement (it
being agreed, however, that the limits reflected in clauses (1) and (2) above
shall not be applicable to fiscal quarters ended on or prior to the date
hereof), minus, to the extent added in computing such Consolidated Net Income,
without duplication, the sum of (i) interest income, (ii) any extraordinary or
non-recurring gains and (iii) other non-cash items increasing Consolidated Net
Income, and minus any cash payments made in respect of items reflected or to be
reflected as non-cash charges reducing Consolidated Net Income during past or
future periods, all as determined on a consolidated basis in accordance with
GAAP. In the event that there shall have occurred any acquisition or disposition
by the Borrower or a Subsidiary of a business or business unit (including the
Acquisition) during any period for which Consolidated EBITDA is to be
determined, such determination shall be made on a pro forma basis ((x) except as
provided in clause (y) below, in accordance with Regulation S-X under the
Securities Act of 1933 and (y) in the case of any net cost savings, operating
expense reductions or acquisition synergies, in accordance with the definition
of Cost Synergies) as if such acquisition or disposition and any related
incurrence or repayment of Indebtedness had occurred on the first day of such
period.

“Consolidated Interest Expense” means, for any fiscal period, the aggregate of
all interest expense (excluding interest expense in respect of undrawn letters
of credit) of the Borrower and the Consolidated Subsidiaries for such period
that, in accordance with GAAP, is or should be included in “interest expense”
reflected in the income statement for the Borrower and the Consolidated
Subsidiaries (but excluding any amortization of original issue discount in
respect of the Borrower’s 5.75% Junior Subordinated Convertible Debentures due
September 2029), all as determined on a consolidated basis in accordance with
GAAP, plus, for any fiscal period, the aggregate yield (expressed in US Dollars)
obtained by the purchasers under any Securitization Transactions on their
investments in accounts receivable of the Borrower and the Subsidiaries during
such period, determined in accordance with generally accepted financial practice
and the terms of such Securitization Transactions. In the event that there shall
have occurred any acquisition or disposition by the Borrower or a Subsidiary of
a business or business unit during any period for which Consolidated Interest
Expense is to be determined, such determination shall be made on a pro forma
basis (in accordance with Regulation S-X under the Securities Act of 1933) as if
such acquisition or disposition and any related incurrence or repayment of
Indebtedness had occurred on the first day of such period.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any fiscal period, the net income or loss
of the Borrower and the Consolidated Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary, (b) without limiting any permitted pro
forma determinations provided for elsewhere herein, the income or loss of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary or the date that such Person’s
assets are acquired by the Borrower or any Subsidiary, (c) the income of any
Person in which any other Person (other than the Borrower or a wholly owned
Subsidiary or any director holding qualifying shares in accordance with
applicable law) has an equity interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or a wholly owned
Subsidiary by such Person during such period, and (d) any gains attributable to
sales of assets out of the ordinary course of business.

“Consolidated Subsidiary” means any Subsidiary that should be consolidated with
the Borrower for financial reporting purposes in accordance with GAAP.

“Consolidated Total Debt” means, at any time, all Indebtedness of the Borrower
and the Consolidated Subsidiaries at such time (but excluding any Indebtedness
in respect of undrawn letters of credit, any Indebtedness constituting bank
guarantees with respect to which no Person has made any demand for payment or
performance thereunder and, for the avoidance of doubt, any performance bonds
that are accounted for as contingent liabilities in accordance with GAAP),
determined on a consolidated basis in accordance with GAAP, plus, without
duplication, the aggregate outstanding principal amount of all Securitization
Transactions, less the domestic unrestricted cash and Cash Equivalents of the
Borrower and its Subsidiaries (other than Foreign Subsidiaries), and less the
unrestricted cash and Cash Equivalents of the Borrower’s Foreign Subsidiaries to
the extent such cash and Cash Equivalents are permitted to be repatriated to a
domestic Loan Party without adverse tax or other consequence.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Cost Synergies” means, with respect to any period and without duplication, the
amount of net cost savings, operating expense reductions and acquisition
synergies projected by the Borrower in good faith to be realized (calculated on
a pro forma basis as though such items had been realized on the first day of
such period) as a result of actions taken or to be taken in connection with any
acquisition or disposition of a business or business unit by the Borrower or any
Subsidiary (including the Acquisition), net of the amount of actual benefits
realized during such period that are otherwise included in the calculation of
Consolidated EBITDA from such actions; provided that (A) a duly completed
certificate signed by the chief financial officer of the

 

8



--------------------------------------------------------------------------------

Borrower shall be delivered to the Administrative Agent certifying that (x) such
cost savings, operating expense reductions and acquisition synergies are
reasonably anticipated to be realized within the time frames set forth in clause
(y) below and factually supportable, in each case as reasonably determined in
good faith by the Borrower, and (y) such actions have been taken or are to be
taken within 18 months after the consummation of the relevant acquisition or
disposition that is expected to result in such cost savings, expense reductions
or acquisition synergies, (B) no cost savings, operating expense reductions or
acquisition synergies shall constitute Cost Synergies to the extent duplicative
of any expenses or charges otherwise added to Consolidated Net Income when
calculating Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (C) projected amounts (and not yet realized) will
not constitute Cost Synergies to the extent occurring more than six full fiscal
quarters after the specified action taken in order to realize such projected
cost savings, operating expense reductions and acquisition synergies, (D) the
aggregate amount of Cost Synergies for any period of four fiscal quarters shall
not exceed 20% of the Consolidated EBITDA for such period (calculated without
giving effect to any Cost Synergies).

“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.

“Declining Lender” has the meaning set forth in Section 2.09(d).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Revolving Loans, (ii) to fund any portion of its participations in
Letters of Credit or (iii) to pay to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such
Revolving Lender notifies the Administrative Agent in writing that such failure
is the result of such Revolving Lender’s good faith determination that a
condition precedent to funding (specifically identified in such writing,
including, if applicable, by reference to a specific Default) has not been
satisfied, (b) has notified the Borrower or the Administrative Agent in writing,
or has made a public statement, to the effect that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Revolving Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Administrative Agent made in good faith
to provide a certification in writing from an authorized officer of such
Revolving Lender that it will comply with its obligations (and is financially
able to meet such obligations) to fund prospective Revolving Loans and
participations in then outstanding Letters of Credit; provided that such
Revolving Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Administrative Agent’s receipt of

 

9



--------------------------------------------------------------------------------

such certification in form and substance satisfactory to the Administrative
Agent, or (d) has, or has a direct or indirect parent company that has, become
the subject of a Bankruptcy Event; provided that a Revolving Lender shall not be
a Defaulting Lender solely by virtue of (i) the ownership or acquisition of any
equity interest in that Revolving Lender or any direct or indirect parent
company thereof by a Governmental Authority or (ii) in the case of a solvent
Revolving Lender, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority under or based
on the law of the country where such Revolving Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment not be
publicly disclosed, in each case so long as such action does not result in or
provide such Revolving Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Revolving Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Revolving Lender. Any determination by the
Administrative Agent that a Revolving Lender is a Defaulting Lender under any
one or more of clauses (a) through (d) above shall be conclusive and binding
absent manifest error, and such Revolving Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower, each Issuing Bank and each Revolving Lender.

“Effective Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

10



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standards (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan, in each instance, whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status, as defined in Section 430(i)(4) of the Code
or Section 303(i)(4) of ERISA; (e) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(g) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status within the meaning of Section 432 of the Code
or Section 305 of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to the
Administrative Agent, any Lender, any Issuing Bank or any other recipient:
(a) income or franchise Taxes imposed on (or measured by) net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar Tax
imposed by any other jurisdiction in which any such recipient is located, (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.19(b)), any withholding Tax imposed by the United
States of America on amounts payable to such Foreign Lender under any law in
effect on the date such Foreign Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(f), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.17(a), and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

11



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble hereto.

“Existing Maturity Date” has the meaning set forth in Section 2.09(d).

“Existing Revolving Loans” has the meaning set forth in Section 2.05(e).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the Amended and Restated Fee Letter dated as of January 29,
2014, among the Borrower, Citigroup Global Markets Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Bank of America, N.A., BNP Paribas, PNC Bank,
National Association, The Bank of Nova Scotia, U.S. Bank National Association,
Wells Fargo Securities, LLC and Wells Fargo Bank, N.A.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not incorporated or otherwise
organized under the laws of the United States or its territories or possessions.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

12



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee Agreement” means the guarantee and contribution agreement,
substantially in the form of Exhibit C, to be entered into by the Administrative
Agent, the Borrower and the Guarantors.

“Guarantee Requirement” means, at any time on or after the Effective Date, that
the Guarantee Agreement (or a supplement referred to in Section 22 thereof)
shall have been executed by each Material Subsidiary (other than (i) a Foreign
Subsidiary, (ii) any Subsidiary of a Foreign Subsidiary and (iii) any Subsidiary
that is incorporated or otherwise organized under the laws of the United States
or its territories or possessions that is a disregarded entity for U.S. federal
income tax purposes that has no material assets other than the capital stock of
one or more “controlled foreign corporations” for purposes of the Code) existing
at such time, shall have been delivered to the Administrative Agent and shall be
in full force and effect.

“Guarantor” means any Subsidiary that shall be a party to the Guarantee
Agreement.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement. The

 

13



--------------------------------------------------------------------------------

“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements provided for in such Hedging
Agreements) that the Borrower or such Subsidiary would be required to pay if
such Hedging Agreement were terminated at such time.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments or Incremental Revolving Commitments,
as applicable, and effecting such other amendments hereto and to the other Loan
Documents, in each case as are contemplated by Section 2.05.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.05, to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure under such Incremental Facility Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or LC Exposure or an outstanding Revolving Loan made in respect of an
Incremental Revolving Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant an Incremental Facility Agreement
and Section 2.05, to make Incremental Term Loans hereunder, expressed as an
amount representing the maximum principal amount of the Incremental Term Loans
to be made by such Lender.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Term Loan made by an Incremental Term Lender to
the Borrower pursuant to Section 2.05.

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans,
the scheduled date on which such Incremental Term Loans shall become due and
payable in full hereunder, as specified in the applicable Incremental Facility
Agreement.

 

14



--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) all Securitization Transactions of such Person. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) to the extent not otherwise described in (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum dated
February 2014 relating to the Borrower and the Transactions.

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
Term Loans under Section 2.01 on the Effective Date in an aggregate principal
amount not to exceed the amount set forth opposite such Term Lender’s name on
Schedule 2.01 under the caption “Initial Term Commitment” or opposite any
comparable caption in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The initial aggregate
amount of the Initial Term Commitments is $350,000,000.

“Initial Term Loan” has the meaning set forth in Section 2.01.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be in the form
of Exhibit D or any other form approved by the Administrative Agent.

 

15



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date of such Loan,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and the Maturity Date
of such Loan, and, in the case of a Eurodollar Borrowing with an Interest Period
of more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and (c) with respect to any Fixed Rate Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each applicable Lender, twelve months or a period less
than one month) thereafter, as the Borrower may elect and (b) with respect to
any Fixed Rate Borrowing, the period (which shall not be less than seven days or
more than 360 days) commencing on the date of such Borrowing and ending on the
date specified in the applicable Competitive Bid Request; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the Maturity Date applicable to the Loans included in such Borrowing. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, except in the case of a Borrowing of Competitive
Loans, thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, with respect to any Eurodollar Borrowing with an
Impacted Interest Period, the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between (a) the Screen Rate for the longest maturity (for which such Screen Rate
is available in Dollars) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest maturity (for which such Screen Rate is
available for Dollars) that is longer than the Impacted Interest Period, in each
case, at 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period.

 

16



--------------------------------------------------------------------------------

“Issuing Bank” means any Revolving Lender designated by the Borrower and
approved by the Administrative Agent that shall have agreed to serve in such
capacity. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or cause such Affiliate to, comply with the requirements of Section 2.07
with respect to each such Letter of Credit).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a drawing
made on any Letter of Credit.

“LC Exchange Rate” means, on any day, with respect to US Dollars in relation to
any Alternative Currency, the rate at which US Dollars may be exchanged into
such Alternative Currency, which rate shall be the Historical Currency Exchange
Rate effective on the day immediately prior to such date of determination as
determined by OANDA Corporation and made available on its website at
http://www.oanda.com/convert/fxhistory. In the event that such rate is not made
available as described above, the LC Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower or, in the
absence of such agreement, such LC Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 11:00 a.m., London time, on such date for the
purchase of such Alternative Currency, with US Dollars for delivery two Business
Days later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“LC Exposure” means, at any time, the sum of (a) the aggregate of the US Dollar
Equivalents of the undrawn amounts of all outstanding Letters of Credit at such
time plus (b) the aggregate of the US Dollar Equivalents of all LC Disbursements
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The LC Exposure of any Lender at any time shall be its Applicable Percentage of
the total LC Exposure at such time.

“LC Participation Calculation Date” means, with respect to any LC Disbursement
made in an Alternative Currency, (a) the date on which the applicable Issuing
Bank shall have advised the Administrative Agent that it purchased with US
Dollars the currency used to make such LC Disbursement, or (b) if such Issuing
Bank shall not have advised the Administrative Agent that it made such a
purchase, the date on which such LC Disbursement is made.

“Lead Arrangers” means Citigroup Global Markets, Inc. and Merrill, Lynch,
Pierce, Fenner & Smith Incorporated.

 

17



--------------------------------------------------------------------------------

“Lender Parent” means, with respect to any Revolving Lender, any Person in
respect of which such Revolving Lender is a subsidiary.

“Lenders” means (a) the Persons listed on Schedule 2.01 and (b) any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption
or Incremental Facility Agreement, other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen (or on any successor
or substitute screen of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such screen of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to US
Dollar deposits in the London interbank market) (the “Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for US Dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason (any such rate, an “Impacted Interest
Period”), then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the Interpolated Rate at such time.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan” means an extension of credit by a Lender to the Borrower pursuant to this
Agreement in the form of an Initial Term Loan, Incremental Term Loan, Revolving
Loan or Competitive Loan, as applicable.

“Loan Documents” means this Agreement, any Incremental Facility Agreement, any
promissory note issued hereunder and the Guarantee Agreement.

“Loan Party” means the Borrower and each Guarantor.

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Credit Exposures and unused Revolving Commitments representing more than 50% of
the sum of the Aggregate Revolving Exposures and the unused Aggregate Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time.

 

18



--------------------------------------------------------------------------------

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Revolving Lender making such Loan in its related
Competitive Bid.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under the Loan Documents or (c) the rights of
or benefits available to the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000.

“Material Subsidiary” means (a) any Subsidiary that directly or indirectly owns
or Controls any Material Subsidiary and (b) any other Subsidiary (i) the
revenues of which for the most recent period of four fiscal quarters of the
Borrower for which financial statements have been delivered pursuant to
Section 5.01 (or, prior to the delivery of any such financial statements, for
the period of four fiscal quarters ended September 30, 2013) were greater than
1% of the Borrower’s consolidated revenues for such period and (ii) the assets
of which as of the end of such period were greater than 1% of the Borrower’s
consolidated assets as of such date; provided that if at any time (i) the
aggregate amount of the revenues of all Subsidiaries that are not Material
Subsidiaries exceeds 5% of the Borrower’s consolidated revenues for the most
recent period of four fiscal quarters of the Borrower for which financial
statements have been delivered pursuant to Section 5.01 (or, prior to the
delivery of any such financial statements, for the period of four fiscal
quarters ended September 30, 2013) or (ii) the aggregate amount of the assets of
all Subsidiaries that are not Material Subsidiaries exceeds 5% of the Borrower’s
consolidated assets as of the end of such period, the Borrower shall (or, in the
event the Borrower has failed to do so within 10 Business Days, the
Administrative Agent may) designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries. For
purposes of making the determinations required by this definition, revenues and
assets of Foreign Subsidiaries shall be converted into US Dollars at the rates
used in preparing the consolidated balance sheet of the Borrower included in the
applicable financial statements. Notwithstanding the foregoing, (x) a Subsidiary
formed solely for the purpose of carrying out one or more Securitization
Transactions and owning no assets and conducting no business other than those
incidental to such Securitization Transactions shall not constitute a Material
Subsidiary and (y) any computation of the Borrower’s consolidated assets or
consolidated revenues for purposes of this definition shall exclude the assets
(and related revenues) subject to a Securitization Transaction.

“Maturity Date” means (a) with respect to the Initial Term Loans, the date that
is the fifth anniversary of the Effective Date and (b) with respect to the
Revolving Loans, the earlier of (i) the date of termination in whole of the
Revolving Commitments

 

19



--------------------------------------------------------------------------------

pursuant to Section 2.09 and (ii) the date that is the fifth anniversary of the
Effective Date, as such date may be extended with respect to the Revolving
Commitments and Revolving Loans pursuant to Section 2.09(d); provided, in each
case, that if such day is not a Business Day, the applicable Maturity Date shall
be the Business Day immediately succeeding such day.

“Maximum Rate” has the meaning set forth in Section 9.15.

“Merger Sub” means Comet Merger Co., a Delaware corporation.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any Specified Asset Sale, (a) the cash
(which term, for purposes of this definition, shall include Cash Equivalents)
proceeds received in respect of such Specified Asset Sale, including any cash
received in respect of any noncash proceeds, but only as and when received, net
of (b) the sum, without duplication, of (i) all reasonable fees and
out-of-pocket expenses paid in connection with such Specified Asset Sale by the
Borrower and the Subsidiaries to Persons that are not Affiliates of the Borrower
or any Subsidiary, (ii) the amount of all payments permitted hereunder and
required to be made by the Borrower and the Subsidiaries as a result of such
Specified Asset Sale to repay Indebtedness (other than Term Loans) secured by
such asset and (iii) the amount of all taxes paid or reasonably estimated to be
payable (after taking into account any available tax credits or deductions and
any tax sharing arrangements) by the Borrower and the Subsidiaries, and the
amount of any reserves established by the Borrower and the Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities (other than any earnout obligations) reasonably
estimated to be payable, in each case during the calendar year that such
Specified Asset Sale occurred or the next succeeding calendar year and that are
directly attributable to the occurrence of such Specified Asset Sale (as
determined in good faith by the Board of Directors of the Borrower). For
purposes of this definition, in the event any contingent liability reserve
established with respect to any Specified Asset Sale as described in clause
(b)(iii) above shall be reduced, the amount of such reduction shall, except to
the extent such reduction is made as a result of a payment having been made in
respect of the contingent liabilities with respect to which such reserve has
been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such Specified Asset Sale.

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

“Notice” has the meaning set forth in Section 9.01.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any Issuing Bank, Taxes imposed as a result of a present or former
connection between such recipient and the jurisdiction imposing such Taxes
(other than a connection arising from such recipient having executed, delivered,
enforced, become a

 

20



--------------------------------------------------------------------------------

party to, performed its obligations under, received payments under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to, or enforced, any Loan Document, or sold or assigned an interest in
any Loan Document).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning set forth in Section 9.04(c)(iii).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

(g) cash deposits to secure the performance of Capital Lease Obligations
incurred in the ordinary course of business (other than, for the avoidance of
doubt, Indebtedness consisting of obligations for borrowed money);

 

21



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances”, other than when used in
reference to the deposits described in clause (g) above, shall not include any
Lien securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

“Priority Indebtedness” means, without duplication, (a) all Indebtedness, and
the principal amount of the obligations under any Hedging Agreements, of any
Subsidiary (other than any Guarantor) and (b) all Indebtedness, and the
principal amount of the obligations under any Hedging Agreements, of the
Borrower or any Subsidiary that is secured by any Lien on any asset of the
Borrower or any Subsidiary or that is referred to in clause (d), (f), (h) or
(k) of the definition of “Indebtedness”.

“Refinancing” has the meaning set forth in Section 4.02(i).

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Reorganization Transactions” means the transfer by the Borrower or the
applicable Subsidiary of (i) all the equity interests in Stream International
Canada, Inc., Stream International Europe BV (Netherlands), Intervoice Ltd. UK
and/or SGS Netherlands CV or (ii) a note receivable from LBM Holdings Ltd. to
any other Subsidiary, in each case for corporate reorganization purposes.

“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, outstanding Term Loans and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures, outstanding Term Loans
and unused Commitments at such time; provided that, for purposes of declaring
the Loans to be due and payable pursuant to

 

22



--------------------------------------------------------------------------------

Article VII, and for all purposes (other than the calculation of commitment
fees) after the Loans become due and payable pursuant to Article VII or the
Commitments expire or terminate, the outstanding Competitive Loans of the
Lenders shall be included in their respective Revolving Credit Exposures in
determining the Required Lenders.

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any shares of stock or other
equity interests in the Borrower, or any payment (whether in cash, securities or
other property), on account of the purchase, redemption, retirement,
acquisition, cancelation or termination of any shares of stock or other equity
interests in the Borrower, and (b) any voluntary prepayment, purchase or
redemption of any Indebtedness of the Borrower or a Subsidiary that by its terms
is subordinated in right of payment, in whole or in part, to the obligations of
the Loan Parties under the Loan Documents.

“Resulting Revolving Borrowings” has the meaning set forth in Section 2.05(e).

“Revolving Borrowing” means a Borrowing consisting of Revolving Loans of the
same Type made, converted or continued on the same date and, in the case of a
Eurodollar Borrowing, having the same Interest Period.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans hereunder expressed
as an amount representing the maximum aggregate amount of such Revolving
Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09, (b) reduced or increased
from time to time pursuant to assignments by or to such Revolving Lender
pursuant to Section 9.04 and (c) increased pursuant to Section 2.05. The initial
amount of each Revolving Lender’s Revolving Commitment is set forth opposite
such Revolving Lender’s name on Schedule 2.01 under the caption “Revolving
Commitment” or opposite any comparable caption in the Assignment and Assumption
or Incremental Facility Agreement pursuant to which such Revolving Lender shall
have assumed its Revolving Commitment, as applicable. The initial aggregate
amount of the Revolving Lenders’ Revolving Commitments is $300,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (a) the outstanding principal amount of such Lender’s Revolving
Loans, plus (b) its LC Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.

“Revolving Loan” has the meaning set forth in Section 2.01.

“Sanctions Laws” means trade or financial sanctions imposed, administered or
enforced by (a) the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury or by the U.S. Department of State pursuant to the
International Emergency Economic Powers Act, Trading with the Enemy Act, United
Nations Participation Act, Foreign Narcotics Kingpin Designation Act,
Comprehensive

 

23



--------------------------------------------------------------------------------

Iran Sanctions, Accountability, and Divestment Act, Iran Threat Reduction and
Syria Human Rights Act and related executive orders and regulations, (b) Her
Majesty’s Treasury of the United Kingdom, (c) the European Union or (d) the
United Nations Security Council.

“Sanctioned Person” means any Person currently named on OFAC’s List of Specially
Designated Nationals and Blocked Persons or any similar list issued by a
relevant United Nations, United Kingdom, or European Union sanctions authority
(“SDNs”), any entity that is 50% or more owned by such SDNs, and any person
currently named on the State Department’s Sanctioned Entities List.

“Securitization Transaction” means any transfer by the Borrower or any
Subsidiary of accounts receivable or interests therein, in a transaction
designed to be treated as a “true sale” transaction in a bankruptcy proceeding
(though not necessarily for accounting purposes), (a) to a trust, partnership,
corporation or other entity, which transfer is funded by the incurrence or
issuance by the transferee or any successor transferee of indebtedness or other
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such accounts receivable or interests therein, or
(b) directly to one or more investors or other purchasers. The “amount” or
“principal amount” of any Securitization Transaction shall be deemed at any time
to be the aggregate principal or stated amount of the Indebtedness or other
securities referred to in such clause or, if there shall be no such principal or
stated amount, the uncollected amount of the accounts receivable or interests
therein transferred pursuant to such Securitization Transaction net of any such
accounts receivable or interests therein that have been written off as
uncollectible.

“Senior Managing Agents” means BNP Paribas, The Bank of Nova Scotia, PNC Bank,
National Association, U.S. Bank National Association and Wells Fargo Securities,
LLC in their respective capacities as senior managing agents hereunder.

“Specified Acquisition Agreement Representations” means such of the
representations made by, or with respect to, Stream and its subsidiaries in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the Borrower (or its affiliates) have the right to terminate
its (or their) obligations under the Acquisition Agreement or to decline to
consummate the Acquisition as a result of a breach of any one or more of such
representations in the Acquisition Agreement.

“Specified Asset Sale” has the meaning set forth in Section 6.04(b).

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (with respect to organizational existence, solely with respect
to the Borrower and the Guarantors), 3.02, 3.03(b) (with respect to
organizational documents of the Borrower and its Subsidiaries), 3.03(c),
3.03(d), 3.07, 3.08, 3.12 and 3.14.

“Statutory Reserve Rate” means a fraction, the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or

 

24



--------------------------------------------------------------------------------

supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Stream” means SGS Holdings, Inc., a Delaware corporation.

“Stream Global” means Stream Global Services, Inc., a Delaware corporation.

“Stream Material Adverse Effect” means any fact, circumstance, development,
condition, occurrence, event or change that results in a material adverse effect
on the business, results of operations, assets or condition (financial or
otherwise) of Stream and its subsidiaries, taken as a whole, but excluding any
such fact, circumstance, development, condition, occurrence, event or change
resulting from, relating to or arising from (a) the execution or performance of
the Acquisition Agreement and all other contracts, documents and certificates
executed by the parties thereto in connection with the transactions contemplated
thereby (each, a “Transaction Agreement”) or the announcement or existence
thereof, the identity of the Borrower and its Affiliates or the compliance by
any person with any term of any Transaction Agreement (including, in each case,
the impact thereof on relationships, contractual or otherwise, with, customers,
suppliers, vendors, distributors, partners, employees or governmental
authorities), (b) the Borrower’s announcement or other disclosure of its plans
or intentions with respect to the conduct of the business (or any portion
thereof) of Stream or any of its subsidiaries after the Effective Date,
(c) changes in global or United States or foreign national or regional economic,
financial, regulatory or geopolitical conditions or events (including changes in
consumer spending), (d) changes in the credit, debt, financial or capital
markets or changes in interest or exchange rates, in each case, in the United
States or elsewhere in the world, (e) changes or proposed changes in laws
affecting Stream or any of its subsidiaries, or changes or proposed changes in
GAAP or any other generally accepted accounting principles or the interpretation
of any of the foregoing, (f) changes that are generally applicable to the
business processing outsourcing industry in which Stream and its subsidiaries
operate (or any segment thereof), (g) national or international disasters,
calamities, emergencies or any military conflict, outbreak or escalation of
hostilities or declared or undeclared war or act of foreign or domestic
terrorism, (h) any action taken or omitted to be taken by, with the prior
written consent of, or at the request of, the Borrower, Merger Sub or any of
their respective affiliates (which request or consent is made with the prior
consent of the Lead Arrangers, not to be unreasonably withheld or delayed), in
each case, after the execution and delivery of the Acquisition Agreement,
(i) any failure by Stream or any of its subsidiaries to meet internal or
published projections, forecasts or estimates of Stream or any such subsidiary
(provided that the underlying causes of such failure may be considered in
determining whether there is a Stream

 

25



--------------------------------------------------------------------------------

Material Adverse Effect), (j) any change in Stream’s credit rating (provided
that the underlying causes of such failure may be considered in determining
whether there is a Stream Material Adverse Effect), (k) any “going concern” or
similar qualification in any audit report relating to Stream or any of its
subsidiaries, in any case relating to indebtedness of Stream or any subsidiary
of Stream coming due within twelve months following the date of the balance
sheet to which such audit report relates, or (l) any matter disclosed in the
disclosure schedules to the Acquisition Agreement, except, with respect to the
foregoing clauses (c), (d), (e), (f) or (g), to the extent such fact,
circumstance, development, condition, occurrence, event or change adversely
affects Stream and its subsidiaries, taken as a whole, in a substantially
disproportionate manner relative to other participants in the industry in which
Stream and its subsidiaries operate.

“Stream SEC Documents” means all reports, schedules, forms, statements,
certifications and other documents filed by Stream Global with the SEC under the
Securities Act of 1933 or the Securities Exchange Act of 1934 (collectively with
any amendments thereto).

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower (it being understood and
agreed that any reference to any Subsidiary of the Borrower on or after the
Effective Date shall be determined after giving effect to the consummation of
the Acquisition).

“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent hereunder.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

“Term Borrowing” means a Borrowing consisting of the same Class of Term Loans of
the same Type made, converted or continued on the same date and, in the case of
a Eurodollar Borrowing, having the same Interest Period.

“Term Commitment” means, as to each Term Lender, (i) its Initial Term
Commitment, if any, and (ii) its Incremental Term Commitment, if any.

 

26



--------------------------------------------------------------------------------

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means an Initial Term Loan or an Incremental Term Loan, as
applicable.

“Termination Date” means the earliest to occur of (a) the consummation of the
Acquisition with or without the funding of any Initial Term Loans or any
Revolving Loans hereunder, (b) May 6, 2014 (or if the “Termination Date” (as
defined in the Acquisition Agreement) is extended pursuant to clause (ii) of the
proviso to Section 7.01(b) of the Acquisition Agreement, September 5, 2014) and
(c) the date, if any, on which the Acquisition Agreement is terminated.

“Total Net Leverage Ratio” means, at any time, the ratio of (a) Consolidated
Total Debt at such time to (b) Consolidated EBITDA for the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been delivered pursuant to Section 5.01 (or, prior to the delivery of any such
financial statements, for the period of four consecutive fiscal quarters ended
September 30, 2013).

“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement and the Guarantee Agreement, the borrowing of Loans and the
use of the proceeds thereof and the issuance of Letters of Credit hereunder,
(b) the execution, delivery and performance by the Guarantors of the Guarantee
Agreement, (c) the Refinancing, (d) the Acquisition and (e) the payment of all
fees, costs and expenses incurred in connection with the foregoing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“US Dollars” or “$” refers to lawful money of the United States of America.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency and subject to the following sentence, the equivalent in US
Dollars of such amount, determined by the Administrative Agent using the LC
Exchange Rate with respect to such currency in effect for such amount on such
date. The US Dollar Equivalent at any time of the amount of any Letter of Credit
or LC Disbursement denominated in any Alternative Currency shall be the amount
most recently determined as provided in Section 1.05.

 

27



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing:
(a) the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignments set forth herein), (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any

 

28



--------------------------------------------------------------------------------

provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Letter of Credit denominated in an Alternative
Currency as of the date of the issuance thereof, as of the date on which such
Letter of Credit is amended to increase or decrease its face amount, as of the
date on which such Letter of Credit is extended or renewed, as of the date of
any LC Disbursement with respect to such Letter of Credit and on the first
Business Day of each subsequent calendar month on which such Letter of Credit is
outstanding, in each case using the LC Exchange Rate in effect on the date of
determination, and each such amount shall be the US Dollar Equivalent of such
Letter of Credit until the next required determination thereof pursuant to this
Section. The Administrative Agent shall in addition determine the US Dollar
Equivalent of any Letter of Credit and LC Disbursement denominated in an
Alternative Currency as provided in Sections 2.07(d) and 2.07(f). The
Administrative Agent shall notify the Borrower, the Revolving Lenders and the
Issuing Banks of each calculation of the US Dollar Equivalent of each Letter of
Credit and LC Disbursement.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Term Lender severally agrees to make a Term Loan in US Dollars to the
Borrower on the Effective Date (the “Initial Term Loans”) in an aggregate amount
not to exceed such Term Lender’s Initial Term Commitment and (b) each Revolving
Lender severally agrees to make revolving loans in US Dollars to the Borrower
from time to time on any Business Day during the Availability Period (the
“Revolving Loans”) in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment or (ii) the sum of the total Revolving Credit Exposures plus the
aggregate principal amount of outstanding Competitive Loans exceeding the total
Revolving Commitments. Amounts borrowed as Term Loans under this Section 2.01
and subsequently repaid or prepaid may not be reborrowed. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
Each Competitive Loan shall be made in accordance with the procedures set forth
in

 

29



--------------------------------------------------------------------------------

Section 2.04. The failure of any Lender to make any Loan or other payment
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments and Competitive Bids of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

(b) Subject to Section 2.14, (i) each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith, and (ii) each Competitive Borrowing shall be comprised entirely of
Eurodollar Loans or Fixed Rate Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement;
provided further that in exercising such option, each Lender shall comply with
its obligation under Section 2.19(a).

(c) At the commencement of each Interest Period for any Eurodollar Borrowing
(other than a Borrowing of Competitive Loans), such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$2,000,000. At the time that each ABR Borrowing is made (other than a Borrowing
of Competitive Loans), such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $2,000,000; provided that an
ABR Borrowing of Revolving Loans may be in an aggregate amount that is equal to
the aggregate unused balance of the Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.07(f). Each Competitive Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Revolving Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date applicable to the Loans included in such Borrowing.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Borrower shall notify the Administrative Agent of such request
pursuant to a written Borrowing Request (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing (or, in the case of any Eurodollar
Borrowing of Term Loans to be made on the Effective Date, such shorter period of
time as may be agreed to by the Administrative Agent) or (b) in the case of an
ABR Borrowing, not later than 10:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such written Borrowing Request shall be irrevocable and
shall be delivered promptly by hand delivery or facsimile to the Administrative
Agent in a form approved by the Administrative Agent and signed by the Borrower.
Each such written Borrowing Request shall specify the following information in
compliance with Section 2.02:

(i) the aggregate amount of Loans requested to be borrowed;

 

30



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06; and

(vi) whether the requested Borrowing is to be a Term Borrowing or a Revolving
Borrowing.

If no election as to the Type of Borrowing is specified or if the Borrower fails
to give timely notice requesting a conversion or continuation, then the
requested Borrowing shall be made as, or converted to, an ABR Borrowing. Any
such automatic conversion shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrower
may request Competitive Bids and may (but shall not have any obligation to)
accept Competitive Bids and borrow Competitive Loans; provided that the sum of
the total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans shall not exceed the total Revolving Commitments
and provided further that if the Maturity Date of the Revolving Loans and
Revolving Commitments shall have been extended pursuant to Section 2.09(d), no
Competitive Bid Request and no Competitive Loan shall be made hereunder if,
after giving effect thereto, the aggregate principal amount of all Competitive
Loans maturing after such Existing Maturity Date would exceed the aggregate
Revolving Commitments that have been extended to a date after the latest
maturity of such Competitive Loans. To request Competitive Bids, the Borrower
shall notify the Administrative Agent of such request in writing, in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit no more than one Competitive Bid Request on the same day and
a Competitive Bid Request shall not be

 

31



--------------------------------------------------------------------------------

made within five Business Days after the date of any previous Competitive Bid
Request, unless any and all such previous Competitive Bid Requests shall have
been withdrawn or all Competitive Bids received in response thereto rejected.
Each such written Competitive Bid Request shall be delivered promptly by hand
delivery or facsimile to the Administrative Agent and be in a form approved by
the Administrative Agent and signed by the Borrower. Each such written
Competitive Bid Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the Competitive Loans requested to be borrowed;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

Within two Business Days following the Administrative Agent’s receipt of a
Competitive Bid Request in accordance with this Section, the Administrative
Agent shall notify the Borrower in writing whether it has determined in its sole
discretion to notify the Revolving Lenders of such Competitive Bid Request and
if Competitive Loans shall be permitted to be made hereunder in connection with
such Competitive Bid Request. In the event the Administrative Agent determines
to notify the Revolving Lenders of such Competitive Bid Request in accordance
with this Section and permit Competitive Loans in connection therewith, the
Administrative Agent shall notify the Revolving Lenders of the details thereof
by facsimile or by electronic communication, inviting the Revolving Lenders to
submit Competitive Bids.

(b) Each Revolving Lender may (but shall not have any obligation to) make one or
more Competitive Bids to the Borrower in response to a Competitive Bid Request.
Each Competitive Bid by a Revolving Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by hand
delivery or facsimile, in the case of a Eurodollar Competitive Borrowing, not
later than 9:30 a.m., New York City time, three Business Days before the
proposed date of such Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 9:30 a.m., New York City time, on the proposed date of
such Competitive Borrowing. Competitive Bids that do not conform substantially
to the form approved by the Administrative Agent may be rejected by the
Administrative Agent, and the Administrative Agent shall notify the applicable
Lender as promptly as practicable. Each Competitive Bid shall specify (i) the
principal amount (which shall be a minimum of

 

32



--------------------------------------------------------------------------------

$5,000,000 and an integral multiple of $1,000,000 and which may equal the entire
principal amount of the Competitive Borrowing requested by the Borrower) of the
Competitive Loan or Loans that the Lender is willing to make, (ii) the
Competitive Bid Rate or Rates at which the Lender is prepared to make such Loan
or Loans (expressed as a percentage rate per annum in the form of a decimal to
no more than four decimal places) and (iii) in the case of a Eurodollar
Competitive Borrowing, the Interest Period applicable to each such Loan and the
last day thereof.

(c) The Administrative Agent shall promptly notify the Borrower by facsimile or
by electronic communication of the Competitive Bid Rate and the principal amount
specified in each Competitive Bid and the identity of the Revolving Lender that
shall have made such Competitive Bid.

(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by facsimile in a form approved by the Administrative
Agent, whether and to what extent it has decided to accept or reject each
Competitive Bid, in the case of a Eurodollar Competitive Borrowing, not later
than 10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 10:30 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided that (i) the failure of the Borrower to give
such notice shall be deemed to be a rejection of each Competitive Bid, (ii) the
Borrower shall not accept a Competitive Bid made at a particular Competitive Bid
Rate if the Borrower rejects a Competitive Bid made at a lower Competitive Bid
Rate, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid, and (v) except
pursuant to clause (iv) above, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a minimum principal amount
of $5,000,000 and an integral multiple of $1,000,000; provided further that if a
Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) above, such Competitive Loan may be for a minimum of
$1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Revolving Lender
by facsimile or by electronic communication whether or not its Competitive Bid
has been accepted (and, if so, the amount and Competitive Bid Rate so accepted),
and each successful bidder will thereupon become bound, subject to the terms and
conditions hereof, to make the Competitive Loan in respect of which its
Competitive Bid has been accepted.

 

33



--------------------------------------------------------------------------------

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Revolving Lender, it shall submit such Competitive Bid directly to
the Borrower at least one quarter of an hour earlier than the time by which the
other Revolving Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

SECTION 2.05. Incremental Facilities. (a) The Borrower may on one or more
occasions after the Effective Date, by written notice to the Administrative
Agent, request (i) the establishment, during the Availability Period, of
Incremental Revolving Commitments and/or (ii) the establishment of Incremental
Term Commitments; provided that the aggregate amount of all Incremental
Commitments established hereunder shall not exceed $100,000,000 during the term
of this Agreement. Each such notice shall specify (A) the date on which the
Borrower proposes that the Incremental Revolving Commitments or the Incremental
Term Commitments, as applicable, shall be effective, which shall be a date not
less than 10 Business Days (or such shorter period as may be agreed to by the
Administrative Agent) after the date on which such notice is delivered to the
Administrative Agent, and (B) the amount of the Incremental Revolving
Commitments or Incremental Term Commitments, as applicable, being requested (it
being agreed that (x) any Lender approached to provide any Incremental Revolving
Commitment or Incremental Term Commitment may elect or decline, in its sole
discretion, to provide all or any portion of such Incremental Revolving
Commitment or Incremental Term Commitment and (y) any Person that the Borrower
proposes to become an Incremental Lender, if such Person is not then a Lender,
must be approved by the Administrative Agent and, in the case of any proposed
Incremental Revolving Lender, each Issuing Bank (such approval not to be
unreasonably withheld)).

(b) The terms and conditions of any Incremental Revolving Commitment and the
Revolving Loans and other extensions of credit to be made thereunder shall be
identical to those of the Revolving Commitments and the Revolving Loans and
other extensions of credit made thereunder, and shall be treated as a single
Class with such Revolving Commitments and Loans. The terms and conditions of any
Incremental Term Commitments and the Incremental Term Loans to be made
thereunder shall be, except as otherwise permitted by this Section 2.05,
identical to those of the Initial Term Commitments and the Initial Term Loans;
provided that (i) the interest margins, upfront fees and original issue
discount, if any, with respect to Incremental Term Loans shall be as determined
by the Borrower and the applicable Incremental Term Lenders, (ii) the Weighted
Average Life to Maturity of any Incremental Term Loans shall be no shorter than
the remaining Weighted Average Life to Maturity of any Terms Loans and (iii) no
Incremental Term Loan Maturity Date shall be earlier than the Maturity Date
applicable to any Term Loans; provided further that to the extent the terms of
any Incremental Term Loans and Incremental Term Commitments differ from the
terms applicable to those of the Initial Term Commitments and Initial Term Loans
(except as permitted by clauses (i), (ii) and (iii) above), the terms of such
Incremental Term Loans and Incremental Term Commitments shall be permitted if
reasonably satisfactory to the Administrative Agent.

 

34



--------------------------------------------------------------------------------

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that no Incremental Commitments shall become effective unless
(i) on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments (and assuming
that the full amount of such Incremental Commitments shall have been funded as
Loans on such date), no Default or Event of Default shall have occurred and be
continuing, (ii) on the date of effectiveness thereof and after giving effect to
the making of Loans and issuance of Letters of Credit thereunder to be made on
such date, the representations and warranties of the Borrower set forth in the
Loan Documents shall be true and correct (A) in the case of the representations
and warranties qualified as to materiality, in all respects and (B) otherwise,
in all material respects, in each case on and as of such date, except in the
case of any such representation and warranty that expressly relates to a prior
date, in which case such representation and warranty shall be so true and
correct on and as of such prior date, (iii) the Incremental Commitments and the
Loans thereunder shall be unsecured, and shall rank pari passu in right of
payment and have the same borrower and guarantees as the Initial Term Loans and
the existing Revolving Loans, (iv) the Borrower shall make any payments required
to be made pursuant to Section 2.16 in connection with such Incremental
Commitments and the related transactions under this Section and (v) the Borrower
shall have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction. Each Incremental Facility Agreement may,
without the consent of any Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent, to give effect to the provisions of this Section.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
“Lender” in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the Aggregate Revolving Commitment shall be increased
by the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment”. For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Credit
Exposure of the Incremental Revolving Lender holding such Commitment, and the
Applicable Percentage of all the Revolving Lenders, shall automatically be
adjusted to give effect thereto.

 

35



--------------------------------------------------------------------------------

(e) On the date of effectiveness of any Incremental Revolving Commitments,
(i) the aggregate principal amount of the Revolving Loans outstanding (the
“Existing Revolving Loans”) immediately prior to the effectiveness of such
Incremental Revolving Commitments shall be deemed to be repaid, (ii) each
Incremental Revolving Lender in respect of such Incremental Revolving
Commitments that shall have had a Revolving Commitment immediately prior to the
effectiveness of such Incremental Revolving Commitments shall pay to the
Administrative Agent in same day funds an amount equal to the positive
difference (if any) between (A) the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Incremental Revolving Commitments) multiplied by (2) the aggregate amount of the
Resulting Revolving Borrowings (as hereinafter defined) and (B) the product of
(1) such Lender’s Applicable Percentage (calculated without giving effect to the
effectiveness of such Incremental Revolving Commitments) multiplied by (2) the
aggregate amount of the Existing Revolving Loans, (iii) each Incremental
Revolving Lender in respect of such Incremental Revolving Commitments that shall
not have had a Revolving Commitment immediately prior to the effectiveness of
such Incremental Revolving Commitments shall pay to Administrative Agent in same
day funds an amount equal to the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to the effectiveness of such
Incremental Revolving Commitments) multiplied by (2) the aggregate amount of the
Resulting Revolving Borrowings, (iv) after the Administrative Agent receives the
funds specified in clauses (ii) and (iii) above, the Administrative Agent shall
pay to each Revolving Lender that did not pay any funds under clause (i) or
(ii) above the portion of such funds that is equal to the positive difference
(if any) between (A) the product of (1) such Lender’s Applicable Percentage
(calculated without giving effect to the effectiveness of such Incremental
Revolving Commitments) multiplied by (2) the aggregate amount of the Existing
Revolving Loans, and (B) the product of (1) such Lender’s Applicable Percentage
(calculated after giving effect to the effectiveness of such Incremental
Revolving Commitments) multiplied by (2) the aggregate amount of the Resulting
Revolving Borrowings, (v) after the effectiveness of such Incremental Revolving
Commitments, the Borrower shall be deemed to have made new Revolving Borrowings
(the “Resulting Revolving Borrowings”) in an aggregate amount equal to the
aggregate amount of the Existing Revolving Loans and of the Types and for the
Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03 (and the Borrower shall
deliver such Borrowing Request), (vi) each Revolving Lender shall be deemed to
hold its Applicable Percentage of each Resulting Revolving Borrowing (calculated
after giving effect to the effectiveness of such Incremental Revolving
Commitments) and (vii) the Borrower shall pay each Revolving Lender any and all
accrued but unpaid interest on its Loans comprising the Existing Revolving
Loans. The deemed payments of the Existing Revolving Loans made pursuant to
clause (i) above in respect of each Eurodollar Loan shall be subject to
compensation by the Borrower pursuant to the provisions of Section 2.16 if the
date of the effectiveness of such Incremental Revolving Commitments occurs other
than on the last day of the Interest Period relating thereto.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term
Commitment shall make a loan to the Borrower in an amount equal to such
Incremental Term Commitment on the date specified in such Incremental Facility
Agreement.

 

36



--------------------------------------------------------------------------------

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
Section 2.05(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments required to be made pursuant to Section 2.05(e).

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly remitting the amounts so received, in like funds, to
an account of the Borrower (or, in the case of ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.07(f),
to the Issuing Bank) specified by the Borrower in the applicable Borrowing
Request or Competitive Bid Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume, but shall not be required to assume, that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance on such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to ABR Revolving Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

SECTION 2.07. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in US Dollars or any Alternative Currency for its own
account, and in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any

 

37



--------------------------------------------------------------------------------

inconsistency between the terms and conditions of any letter of credit
application furnished to any Issuing Bank in connection with the issuance of any
Letter of Credit and the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
fax to the applicable Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the requested date
of issuance, amendment, renewal or extension (which shall be a Business Day),
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency in which such Letter of Credit is to be denominated (which shall be US
Dollars or an Alternative Currency), the name and address of the beneficiary
thereof and such other information as shall be necessary to enable the
applicable Issuing Bank to prepare, amend, renew or extend such Letter of
Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any such request. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon each issuance, amendment, renewal or
extension of any Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the LC Exposure will not exceed $50,000,000, (ii) the sum of the
total Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans will not exceed the total Revolving Commitments,
and (iii) each Revolving Lender’s Revolving Credit Exposure shall not exceed
such Lender’s Revolving Commitment. Each Issuing Bank agrees that it shall not
permit any issuance, amendment, renewal or extension of a Letter of Credit to
occur unless it shall have given to the Administrative Agent written notice
thereof required under paragraph (1) of this Section.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date with respect to the Revolving
Commitments and Revolving Loans; provided that any Letter of Credit may contain
customary automatic renewal provisions agreed upon by the Borrower and the
applicable Issuing Bank pursuant to which the expiration date of such Letter of
Credit shall automatically be extended for a period of up to 12 months (but not
to a date later than the date set forth in clause (ii) above), subject to a
right on the part of such Issuing Bank to prevent any such renewal from
occurring by giving notice to the beneficiary in advance of any such renewal.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the

 

38



--------------------------------------------------------------------------------

issuer thereof hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
such Issuing Bank, such Revolving Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank under such Letter of Credit and not
reimbursed by the Borrower on the date due as provided in paragraph (f) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Any such payment by the Revolving Lenders shall be made (i) if
the currency of the applicable LC Disbursement or reimbursement payment shall be
in US Dollars, then in US Dollars and (ii) if the currency of the applicable LC
Disbursement or reimbursement payment shall be an Alternative Currency, then in
US Dollars and in an amount thereof calculated by the Administrative Agent based
on current exchange rates on the applicable LC Participation Calculation Date,
sufficient to enable the Administrative Agent to purchase an amount of such
Alternative Currency equal to the amount of such LC Disbursement. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or any reduction or termination of the
Revolving Commitments or any fluctuation in currency values, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrower deemed made
pursuant to Section 4.03, unless, at least one Business Day prior to the time
such Letter of Credit is issued, amended, renewed or extended, the Majority in
Interest of the Revolving Lenders shall have notified the applicable Issuing
Bank (with a copy to the Administrative Agent) in writing that, as a result of
one or more events or circumstances described in such notice, one or more of the
conditions precedent set forth in Section 4.03(a) or 4.03(b) would not be
satisfied if such Letter of Credit were then issued, amended, renewed or
extended (it being understood and agreed that, in the event any Issuing Bank
shall have received such notice, it shall have no obligation to issue, amend,
renew or extend any Letter of Credit until and unless it shall be satisfied that
the events and circumstances described in such notice shall have been cured or
otherwise shall have ceased to exist).

(e) Disbursements. The applicable Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by hand delivery
or facsimile), of such demand for payment and whether the Issuing Bank has made
or will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.

 

39



--------------------------------------------------------------------------------

(f) Reimbursement. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than (i) if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on any Business Day, then
2:00 p.m., New York City time, on such Business Day or (ii) otherwise, 12:00
noon, New York City time, on the Business Day immediately following the day that
the Borrower receives such notice; provided that, if the amount of such LC
Disbursement is denominated in US Dollars and is not less than $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Borrowing and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing. If the Borrower fails to make any such reimbursement
payment in respect of any LC Disbursement by the time specified above, (A) if
such payment relates to a Letter of Credit denominated in an Alternative
Currency, automatically and with no further action required, the obligation of
the Borrower to reimburse the applicable LC Disbursement shall be permanently
converted into an obligation to reimburse the US Dollar Equivalent, calculated
using the LC Exchange Rates on the applicable LC Participation Calculation Date,
of such LC Disbursement, and (B) in the case of any such payment, the
Administrative Agent shall notify each Revolving Lender of such failure, the
payment then due from the Borrower in respect of the applicable LC Disbursement
and such Revolving Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent in US Dollars its Applicable Percentage of the amount then due from the
Borrower, in the same manner as provided in Section 2.06 with respect to Loans
made by such Revolving Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for an LC Disbursement (other than the funding of an ABR Revolving
Borrowing as contemplated above) shall not constitute a Revolving Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement. If
the Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Alternative Currency would subject the Administrative Agent, the applicable
Issuing Bank or any Revolving Lender to any stamp duty, ad valorem charge or
similar tax that would not be payable if such reimbursement were made or
required to be made in US Dollars, the Borrower shall pay the amount of any such
tax requested by the Administrative Agent, such Issuing Bank or such Revolving
Lender.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this

 

40



--------------------------------------------------------------------------------

Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of any Letter of Credit or this Agreement, or
any term or provision thereof or hereof, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Banks or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit, any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), any error, omission, interruption, loss or delay
in transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any other
act, failure, to act or other event or circumstance; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to consequential damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of an Issuing Bank (as determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made pursuant to paragraph (e) of this Section,
Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph shall
be paid to the Administrative Agent, for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to paragraph (f) of this Section to reimburse such
Issuing Bank shall be for the account of such Revolving Lender to the extent of
such payment, and shall be payable on demand or, if no demand has been made, on
the date on which the Borrower reimburses the applicable LC Disbursement in
full.

 

41



--------------------------------------------------------------------------------

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Majority in Interest of the Revolving Lenders (or,
if the maturity of the Loans has been accelerated, Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, an amount in
cash equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) amounts payable in respect of any Letter of
Credit or LC Disbursement shall be payable in the currency of such Letter of
Credit or LC Disbursement, except that LC Disbursements in an Alternative
Currency in respect of which the applicable Borrower’s reimbursement obligations
have been converted to obligations in US Dollars as provided in paragraph (f) of
this Section and interest accrued thereon shall be payable in US Dollars and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. The
Borrower also shall deposit cash collateral in accordance with this paragraph as
and to the extent required by Sections 2.11 or 2.20. Each such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Borrower under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Borrower’s risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in such account. Moneys in such account shall
be applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
provides an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide an
amount of cash collateral hereunder pursuant to Section 2.11(b), such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower as and to
the extent that, after giving effect to such return, the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans would not exceed the aggregate Revolving Commitments and no
Default shall have occurred and be continuing.

(j) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below. The

 

42



--------------------------------------------------------------------------------

acceptance by a Revolving Lender of an appointment as an Issuing Bank hereunder
shall be evidenced by an agreement, which shall be in form and substance
reasonably satisfactory to the Administrative Agent, executed by the Borrower,
the Administrative Agent and such designated Revolving Lender and, from and
after the effective date of such agreement, (i) such Revolving Lender shall have
all the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.

(k) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.12(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) monthly activity (or other periodic activity for
such period or recurrent periods as shall be requested by the Administrative
Agent) in respect of Letters of Credit issued by such Issuing Bank, including
all issuances, extensions, amendments and renewals, all expirations and
cancelations and all disbursements and reimbursements, which written report
shall be delivered to the Administrative Agent on the last Business Day of each
such month (or each such other period or recurrent periods as determined above),
(ii) reasonably prior to the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

 

43



--------------------------------------------------------------------------------

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall thereafter be considered a separate Borrowing. This Section shall not
apply to Competitive Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election pursuant to a written Interest Election
Request by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
written Interest Election Request shall be irrevocable and shall be delivered
promptly by hand delivery or facsimile to the Administrative Agent in a form
approved by the Administrative Agent and signed by the Borrower.

(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

44



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of a
Majority in Interest of Lenders of any Class, so notifies the Borrower, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing of such
Class may be converted to or continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing of such Class shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments; Extension of the
Maturity Date. (a) Unless previously terminated, the Initial Term Commitments
shall automatically terminate on the Effective Date immediately after the
funding of the Initial Term Loans and (ii) the Revolving Commitments shall
automatically terminate on the Maturity Date for Revolving Loans. In the event
the Effective Date shall not have occurred on or prior to the Termination Date,
each Term Lender’s Initial Term Commitment and each Revolving Lender’s Revolving
Commitment shall in each case automatically expire, and no Lender shall have any
further obligation to make any Term Loans or Revolving Loans.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
such Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 and (ii) the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.11, the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans would exceed the total Revolving Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce any Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the

 

45



--------------------------------------------------------------------------------

effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

(d) The Borrower may, by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Revolving Lenders) not less than 30 days
and not more than 90 days prior to any anniversary of the Effective Date, but
not more than twice during the term of this Agreement, request that the
Revolving Lenders extend the Maturity Date with respect to the Revolving
Commitments and Revolving Loans for an additional period of one year. Each
Revolving Lender shall, by notice to the Borrower and the Administrative Agent
given not later than the 20th day after the date of the Administrative Agent’s
receipt of the Borrower’s notice, advise the Borrower whether or not it agrees
to the requested extension (each Revolving Lender agreeing to a requested
extension being called a “Consenting Lender” and each Revolving Lender declining
to agree to a requested extension being called a “Declining Lender”). Any
Revolving Lender that has not so advised the Borrower and the Administrative
Agent by such day shall be deemed to have declined to agree to such extension
and shall be a Declining Lender. If Revolving Lenders constituting a Majority in
Interest of the Revolving Lenders shall have agreed to such a Maturity Date
extension request, then the Maturity Date shall, as to the Revolving Commitments
and Revolving Loans of the Consenting Lenders, be extended to the first
anniversary of such Maturity Date theretofore in effect (such Maturity Date
being called the “Existing Maturity Date”). The decision of any Revolving Lender
to agree or withhold agreement to any extension request shall be at the sole
discretion of such Revolving Lender. The Commitment of any Declining Lender
shall terminate on the Existing Maturity Date. The principal amount of any
outstanding Loans made by Declining Lenders, together with any accrued interest
thereon and any accrued fees and other amounts payable to or for the account of
such Declining Lenders hereunder, shall be due and payable on the Existing
Maturity Date, and on the Existing Maturity Date the Borrower shall also make
such other prepayments of the Revolving Loans as shall be required in order
that, after giving effect to the termination of the Revolving Commitments of,
and all payments to, Declining Lenders pursuant to this sentence, the sum of the
aggregate Revolving Credit Exposures plus the aggregate principal amount of all
Competitive Loans shall not exceed the total Revolving Commitments.
Notwithstanding the foregoing provisions of this paragraph, the Borrower shall
have the right, pursuant to Sections 2.19 and 9.04, at any time prior to the
Existing Maturity Date, to replace a Declining Lender with a Lender or other
financial institution that will agree to such a Maturity Date extension request,
and any such replacement Lender shall for all purposes constitute a Consenting
Lender. Notwithstanding the foregoing, no extension of the Maturity Date with
respect to the Revolving Commitments and Revolving Loans of Consenting Lenders
pursuant to this paragraph shall become effective unless (i) the Administrative
Agent shall have received documents consistent with those delivered with respect
to the Borrower under Section 4.01 and 4.02 as the Administrative Agent may
reasonably request, giving effect to such extension, and (ii) on the anniversary
of the Effective Date that immediately follows the date on which the

 

46



--------------------------------------------------------------------------------

Borrower delivers the applicable Maturity Date extension request, the conditions
set forth in Section 4.03(a) and (b) shall be satisfied, but with the date set
forth in Section 3.04(b) being deemed to be the date of the last audited
financial statements delivered to the Lenders pursuant to Section 5.01(a) prior
to the delivery of such Maturity Date extension request, and with all references
in Section 4.03(a) and (b) to a Borrowing being deemed to be references to such
extension) and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer. In connection
with an extension of a Maturity Date under this Section 2.09, the Lenders hereby
authorize the Administrative Agent to enter into amendments (which need not be
executed by any party other than the Administrative Agent and the Borrower) to
this Agreement and the other Loan Documents as the Administrative Agent deems
necessary or appropriate in its judgment in order to give effect to such
extension of the Maturity Date in accordance with the terms of this
Section 2.09.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date therefor, (ii) to the Administrative Agent for the account
of the applicable Lenders the then unpaid principal amount of each Competitive
Loan on the last day of the Interest Period applicable to such Loan and (iii) to
the Administrative Agent for the ratable account of each Term Lender holding
Initial Term Loans the amount of each Initial Term Loan of such Lender as
provided for below in this Section 2.10.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon

 

47



--------------------------------------------------------------------------------

shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

(f) The Borrower shall repay the Initial Term Loans on the last Business Day of
each of March, June, September and December (each, an “Amortization Date”),
beginning with the Amortization Date that is the last Business Day of the first
full calendar quarter to occur after the Effective Date and ending with the last
Amortization Date to occur prior to the Maturity Date for the Initial Term
Loans, in an aggregate principal amount for each such Amortization Date equal to
(i) in the case of any such Amortization Date occurring prior to the second
anniversary of the Effective Date, 1.25% of the aggregate principal amount of
the Initial Term Loans on the Effective Date and (ii) in the case of any such
Amortization Date occurring on or after the second anniversary of the Effective
Date, 2.50% of the aggregate principal amount of the Initial Term Loans on the
Effective Date, in each case which installments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.10(i), or be increased as a result of any increase in the
amount of Initial Term Loans pursuant to Section 2.05 (such increased
amortization payments to be calculated in the same manner (and on the same
basis) as the remaining schedule as described above for the Initial Term Loans
made on the Effective Date).

(g) The Borrower shall repay Incremental Term Loans in such amounts and on such
date or dates as shall be specified therefor in the Incremental Facility
Agreement establishing the Incremental Term Commitments of such Incremental Term
Loans (as such amounts may be adjusted as provided for in such Incremental
Facility Agreement).

(h) To the extent not previously repaid or prepaid, (i) all unpaid aggregate
principal amounts of any outstanding Initial Term Loan shall be due and payable
on the Maturity Date for the Initial Term Loans and (ii) all unpaid aggregate
principal amounts of any outstanding Incremental Term Loans shall be due and
payable on the Incremental Term Maturity Date applicable thereto.

(i) Any prepayment of Initial Term Loans shall be applied to reduce the
subsequent scheduled repayments of such Initial Term Loans to be made pursuant
to this Section as directed by the Borrower (and absent any such direction, to
the remaining scheduled repayments in direct order of maturity thereof). Any
prepayment of an Incremental Term Loan shall be applied to reduce the subsequent
scheduled repayments of Incremental Term Loans to be made pursuant to this
Section as shall be specified therefor in the Incremental Facility Agreement
establishing the related Incremental Term Commitments.

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (e) of this Section; provided that
the Borrower shall not have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof.

 

48



--------------------------------------------------------------------------------

(b) [Reserved].

(c) In the event and on each occasion that the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeds the total Revolving Commitments then, upon notice to such effect from
the Administrative Agent, on the last day of any Interest Period for any
Eurodollar Borrowing, and on each other date on which any ABR Borrowing shall be
outstanding, the Borrower shall prepay Loans (other than Term Loans) in an
aggregate amount equal to the lesser of (i) the amount necessary to eliminate
such excess (after giving effect to any other prepayment of Loans (other than
Term Loans) on such day) and (ii) the amount of the applicable Borrowings. If at
any time the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans exceeds 105% of the total
Revolving Commitments, then, upon notice to such effect from the Administrative
Agent, the Borrower shall, not later than the next Business Day, prepay one or
more Borrowings (other than Term Borrowings) in an aggregate principal amount
sufficient to eliminate such excess.

(d) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Specified Asset
Sale, the Borrower shall, within three Business Days after receipt of such Net
Proceeds, prepay Term Borrowings in an amount equal to such Net Proceeds.

(e) The Borrower shall notify the Administrative Agent in writing of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 12:00 noon, New York City time, on the date of prepayment. Each such
written notice shall be irrevocable and shall specify the prepayment date,
subject to clause (f) below, the Borrowing or Borrowings to be prepaid and the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of prepayment of Revolving Loans
and/or Term Loans is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13.

(f) In the event of any prepayment of Term Borrowings made at a time when Term
Borrowings of more than one Class remain outstanding, the Borrower shall select
Term Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated among the Term Borrowings pro rata based on the aggregate principal
amounts of outstanding Borrowings of each such Class; provided that the amounts
so allocable to Incremental Term Loans may be applied to other Term Borrowings
if so provided in the applicable Incremental Facility Agreement.

 

49



--------------------------------------------------------------------------------

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage a commitment fee, which shall accrue at the Applicable Rate therefor
multiplied by the daily unused amount of the Revolving Commitment of such
Revolving Lender, during the period from and including the Effective Date to but
excluding the date on which such Revolving Commitment shall have terminated.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year (commencing on the first such date to
occur after the Effective Date), on any date prior to the Maturity Date on which
the Revolving Commitments terminate and on the Maturity Date for any Revolving
Loans and the related Revolving Commitments. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing commitment fees, a Revolving Commitment of a Revolving
Lender shall be deemed to be used on any day to the extent of the outstanding
principal amount of such Lender’s Revolving Loans on such date and the LC
Exposure of such Lender on such date (and any Competitive Loans shall be
disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender in accordance with its Applicable Percentage, in
arrears at the end of each calendar quarter, upon termination of the Revolving
Commitments, thereafter on demand and upon the date on which such Revolving
Lender ceases to have any LC Exposure, a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
used to determine the interest rate applicable to Eurodollar Revolving Loans on
the daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate or rates per annum separately agreed upon between
such Issuing Bank and the Borrower on the average daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable in arrears on such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount of each
Lenders LC Exposure shall be computed

 

50



--------------------------------------------------------------------------------

and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent. The Borrower also agrees to pay to each
of the other parties thereto, for their own respective accounts, fees in the
amounts and at the times specified in the Fee Letter.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Bank, in the
case of fees payable to it) for distribution, if applicable, to the Lenders.
Fees paid shall not be refundable under any circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing of any Class
shall bear interest on the outstanding principal amount thereof, from the
applicable borrowing date or conversion date, as the case may be, at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate for ABR Loans of
such Class.

(b) The Loans comprising each Eurodollar Borrowing of any Class shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to (i) in the case of a Eurodollar Revolving Loan or a
Eurodollar Term Loan, the Adjusted LIBO Rate for such Interest Period in effect
for such Borrowing plus the Applicable Rate for Eurodollar Loans of such Class,
or (ii) in the case of a Eurodollar Competitive Loan, the LIBO Rate for such
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Borrowings of Initial Term Loans as provided in paragraph
(a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving

 

51



--------------------------------------------------------------------------------

Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

(g) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Net Leverage Ratio as calculated by the Borrower as
of any applicable date was inaccurate and (ii) a proper calculation of such
ratio would have resulted in higher interest or fees for any period, the
Borrower shall be obligated to pay to the Administrative Agent for the account
of the applicable Lenders or the applicable Issuing Bank, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and with any such demand
by the Administrative Agent being excused), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of the Administrative Agent, any Lender or the applicable
Issuing Bank, as the case may be, under any other provisions of this Agreement.
The Borrower’s obligations under this Section 2.13(g) shall survive the
termination of the Commitments and acceleration of the Loans pursuant to Article
VII and the repayment of all other obligations hereunder after an acceleration
of the Loans pursuant to Article VII. Except in any case where a demand is
excused as provided above, any additional interest or fees under this
Section 2.13(g) shall not be due and payable until a demand is made for such
payment by the Administrative Agent, and none of such additional amounts shall
be deemed overdue or accrue default interest under Section 2.13(d), in each case
at any time prior to the date that is five Business Days following such demand.

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing of any Class:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period with respect to any Class; or

 

52



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of such Class (or, in the case of a Eurodollar Competitive Loan, the Lender that
is required to make such Loan) that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic communication as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders of such Class that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing of such Class to, or continuation of any Borrowing of such
Class as, a Eurodollar Borrowing shall be ineffective, and such Borrowing shall
be continued as an ABR Borrowing, (ii) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing, (iii) in
the case of clause (a) above, the Alternate Base Rate shall be determined
without regard to clause (c) of the definition thereof and (iv) any request by
the Borrower for a Eurodollar Competitive Borrowing shall be ineffective;
provided that (A) if the circumstances giving rise to such notice do not affect
all the Lenders, then requests by the Borrower for Eurodollar Competitive
Borrowings may be made to Lenders that are not affected thereby and (B) if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank;

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject the Administrative Agent, any Lender or any Issuing Bank to any
Taxes on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto (other than (A) Indemnified Taxes, (B) Excluded Taxes and
(C) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes));

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing, or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then

 

53



--------------------------------------------------------------------------------

the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital adequacy
or liquidity), then from time to time the Borrower will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank, or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 270
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Loan on the

 

54



--------------------------------------------------------------------------------

date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.11(e) and is revoked in accordance
therewith), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment of any Eurodollar Loan
or Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate (or, in the case of a Eurodollar
Competitive Loan, the LIBO Rate) that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for US Dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder shall be made free and clear of and without
deduction for any Taxes, unless such deduction is required by any law. If any
Withholding Agent determines, in its sole discretion exercised in good faith,
that it is so required to withhold Taxes, then such Withholding Agent may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Loan Parties shall jointly and severally indemnify the Administrative
Agent, and each Lender or Issuing Bank, as the case may be, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes paid by
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the Loan
Parties hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.

 

55



--------------------------------------------------------------------------------

A certificate in reasonable detail as to the amount of such payment or liability
delivered to the Borrower by a Lender or Issuing Bank, or by the Administrative
Agent on its own behalf or on behalf of a Lender or Issuing Bank, shall be
conclusive absent manifest error.

(d) Each Lender and each Issuing Bank, as applicable, shall severally indemnify
the Administrative Agent for any Taxes (but, in the case of any Indemnified
Taxes, only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender or Issuing
Bank that are paid or payable by the Administrative Agent in connection with any
Loan Document and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. The indemnity under this paragraph shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender or Issuing Bank, as applicable, a certificate stating the amount of Taxes
so paid or payable by the Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.

(e) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by any Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Any Lender that is entitled to an exemption from or reduction of withholding
tax (including U.S. backup withholding tax) under the law of the jurisdiction in
which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely

 

56



--------------------------------------------------------------------------------

for purposes of this clause (g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at an account designated by the Administrative Agent, except
payments to be made directly to the Issuing Banks as expressly provided herein,
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in US Dollars.

(b) (i) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(x) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (y) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(ii) For purposes of determining the available Revolving Commitments of the
Lenders at any time (other than for purposes of determining the commitment fee),
each outstanding Competitive Borrowing shall be deemed to have utilized the
Revolving Commitments of the Lenders (including those Lenders which shall not
have made Loans as part of such Competitive Borrowing) pro rata in accordance
with such respective Revolving Commitments.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participation in LC Disbursements and accrued interest thereon than the
proportion received by any other

 

57



--------------------------------------------------------------------------------

Lender, then the Lender receiving such greater proportion shall provide notice
thereof to the Administrative Agent and purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment obtained by a Lender pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume, but shall not be
required to assume, that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or such Issuing Bank, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder or for the account of the Administrative Agent or any Issuing Bank,
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
or Issuing Bank requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender, any Issuing Bank or any
Governmental Authority for the account of any Lender or Issuing Bank pursuant to
Section 2.17, then such Lender or Issuing Bank shall use reasonable efforts to
designate a

 

58



--------------------------------------------------------------------------------

different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such Issuing Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender or such Issuing Bank to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or such Issuing Bank. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or Issuing Bank in connection with any such designation or assignment.

(b) If (i) any Lender or any Issuing Bank requests compensation under
Section 2.15, (ii) the Borrower is required to pay any additional amount to any
Lender, any Issuing Bank or any Governmental Authority for the account of any
Lender pursuant to Section 2.17, (iii) any Lender is a Defaulting Lender,
(iv) any Lender is a Declining Lender or (v) any Lender has failed to consent to
a proposed amendment, waiver or termination under Section 9.02 that requires the
consent of all the Lenders (or all the affected Lenders or all the Lenders of
the affected Class) and with respect to which the Required Lenders (or, in
circumstances where Section 9.02 does not require the consent of the Required
Lenders, a Majority in Interest of the Lenders of the affected Class) shall have
granted their consent , then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender or
Issuing Bank, as the case may be, to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement or, in the case of
any such assignment or delegation resulting from a failure to provide a consent,
all its interest, rights and obligations under this Agreement as a Lender of a
particular Class, in each case other than any outstanding Competitive Loans held
by such Lender and other than, in the case of any Issuing Bank, its interests,
rights and obligations under this Agreement with respect to then outstanding
Letters of Credit that have been issued by it, to an assignee that shall assume
such obligations (which assignee may be another Lender or Issuing Bank, as the
case may be, if a Lender or Issuing Bank accepts such assignment and
delegation); provided that (A) the Borrower shall have received the prior
written consent of the Administrative Agent and, if a Revolving Commitment is
being assigned, each Issuing Bank, which consent shall not unreasonably be
withheld, (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans) and any
participations in LC Disbursements, accrued interest thereon, any accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (C) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments and (D) in the case of
any such assignment and delegation resulting from the failure to provide a
consent, the assignee shall have given such consent and, as a result of such
assignment and delegation and any contemporaneous assignments and delegations
and consents, the applicable amendment, waiver or termination can be effected. A
Lender or Issuing Bank shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such Lender
or Issuing Bank or

 

59



--------------------------------------------------------------------------------

otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the amount of the unused Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or any
other requisite Lenders have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender;

(c) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender,
then:

(i) if no Event of Default shall have existed at the time such Lender became a
Defaulting Lender, then the LC Exposure of such Defaulting Lender shall be
reallocated among the Non-Defaulting Lenders ratably in accordance with their
respective Applicable Percentages, but only to the extent the sum of all
Non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
LC Exposure does not exceed the total of all Non-Defaulting Lenders’
Commitments; and

(ii) if clause (i) shall not be applicable as a result of the existence of an
Event of Default, or if the reallocation described in clause (i) above cannot,
or can only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent, cash collateralize for the benefit
of the Issuing Banks the portion of such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.07(i) for so long as such
LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to

 

60



--------------------------------------------------------------------------------

Section 2.12(b) with respect to such portion of such Defaulting Lender’s cash
collateralized LC Exposure for so long as such Defaulting Lender’s LC Exposure
is cash collateralized;

(iv) if any portion of the LC Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this clause (i) above, then the fees payable to the
Lenders pursuant to Sections 2.12(a) and 2.12(b) shall be adjusted to give
effect to such reallocation;

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
cash collateralized nor reallocated pursuant to this clause (i) or (ii) above,
then, without prejudice to any rights or remedies of the applicable Issuing Bank
or any other Lender hereunder, all commitment fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment utilized by such LC Exposure) and all letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Banks (and allocated among
them ratably based on the amount of such Defaulting Lender’s LC Exposure
attributable to Letters of Credit issued by each Issuing Bank) until and to the
extent that such LC Exposure is cash collateralized and/or reallocated; and

(d) so long as such Revolving Lender is a Defaulting Lender, an Issuing Bank
shall not be required to issue, amend, renew or increase any Letter of Credit
unless in each case it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be fully covered by the Revolving
Commitments of the Non-Defaulting Lenders and/or cash collateral provided by the
Borrower in accordance with paragraph (c) of this Section, and participating
interests in any such newly issued, amended, reviewed or extended Letter of
Credit will be allocated among Non-Defaulting Lenders in a manner consistent
with paragraph (c)(i) of this Section (and such Defaulting Lender shall not
participate therein); and

In the event that (x) a Bankruptcy Event with respect to a Lender Parent shall
have occurred following the date hereof and for so long as such Bankruptcy Event
shall continue or (y) any Issuing Bank has a good faith belief that any
Revolving Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless
such Issuing Bank shall have entered into arrangements with the Borrower or such
Revolving Lender satisfactory to such Issuing Bank to defease any risk to it in
respect of such Revolving Lender hereunder; it being understood and agreed that
any Revolving Lender that is a Subsidiary of such Lender Parent or otherwise the
Revolving Lender to which the Issuing Bank is referring in clause (y) hereof
shall not, solely as a result of the determination made in clause (x) or
(y) hereof, be deemed a Defaulting Lender.

 

61



--------------------------------------------------------------------------------

In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Revolving Lender to be a Defaulting Lender, then the LC Exposure of
the Revolving Lenders shall be readjusted to reflect the inclusion of such
Revolving Lender’s Revolving Commitment and on such date such Revolving Lender
shall purchase at par such of the Loans of the other Revolving Lenders as the
Administrative Agent shall determine may be necessary in order for such
Revolving Lender to hold such Revolving Loans in accordance with its Applicable
Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders on the date hereof, on the
Effective Date and on each other date on which representations and warranties
are made or deemed made hereunder that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s or Guarantor’s, as the case may be, corporate or other organizational
powers and have been duly authorized by all necessary corporate or other
organizational and, if required, stockholder action. This Agreement has been
duly executed and delivered by the Borrower and each of the other Loan Documents
will be duly executed and delivered on the Effective Date by the Borrower and
the Guarantors to the extent party thereto as of the Effective Date. This
Agreement constitutes, and each other Loan Document to which any Loan Party is
to be a party, when executed and delivered by such Loan Party, will constitute,
a legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as will have been obtained or
made on or prior to the Effective Date and are in full force and effect,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries.

 

62



--------------------------------------------------------------------------------

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2012, reported on by Ernst & Young LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.

(b) Since December 31, 2012, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. (a) The Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and

 

63



--------------------------------------------------------------------------------

other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.

(b) The Borrower and each Subsidiary is in compliance, in all material respects,
with (i) each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V) and any other enabling
legislation or executive order relating thereto, (ii) each applicable anti-money
laundering law, (iii) the USA PATRIOT Act and (iv) the United States Foreign
Corrupt Practices Act of 1977.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP and (b) to the extent that the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not, as of the end
of the most recent fiscal period for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), exceed the fair market value of
the assets of all such underfunded Plans by an amount that could reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.11. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, when taken as a whole, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

SECTION 3.12. Use of Proceeds. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or

 

64



--------------------------------------------------------------------------------

carrying margin stock (within the meaning of Regulation T, U or X of the Board).
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U, and X.

SECTION 3.13. Subsidiaries. Schedule 3.13(a) contains an accurate list of all
Material Subsidiaries on the date hereof and Schedule 3.13(b), when delivered on
the Effective Date, will contain an accurate list of all Material Subsidiaries
on the Effective Date, in each case setting forth their respective jurisdictions
of organization and the percentage of their respective ownership interest held
by the Borrower or other Subsidiaries. All of the issued and outstanding shares
of capital stock of the Material Subsidiaries have been duly authorized and
issued and are fully paid and non-assessable.

SECTION 3.14. Anti-Corruption Laws and Sanctions Laws. The Borrower and its
Subsidiaries have implemented and will maintain in effect and enforce policies
and procedures designed to ensure compliance by the Borrower, its Subsidiaries
and their directors, officers and employees with applicable Anti-Corruption Laws
and Sanctions Laws. Each of the Borrower and its Subsidiaries is in compliance
with applicable Anti-Corruption Laws and Sanctions Laws in all material
respects. None of the Borrower or any Subsidiary or, to the knowledge of the
Borrower, any director, officer, agent, employee or Affiliate of the Borrower or
any Subsidiary is a Sanctioned Person or is in violation of applicable Sanctions
Laws. The Borrower will not directly or indirectly use the proceeds of the Loans
or otherwise make available such proceeds (a) to any Person for the purpose of
financing the activities of any Sanctioned Person or (b) for the purposes of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person, in violation of applicable
Anti-Corruption Laws. To the knowledge of the Borrower, no Transactions will be
undertaken in violation of applicable Anti-Corruption Laws or Sanctions Laws.

ARTICLE IV

Conditions

SECTION 4.01. Effectiveness of this Agreement. This Agreement shall become
effective on the date on which each of the following conditions is satisfied:

(a) The Administrative Agent (or its counsel) shall have received from each
party identified on a signature page hereto a counterpart of this Agreement
signed on behalf of such party.

(b) The Lenders shall have received, at least five Business Days prior to the
date hereof, all documentation and other information about the Borrower that the
Lenders reasonably believe are required under applicable “know your customer”
and anti-money laundering rules and regulations, including the PATRIOT Act, that
in each case has been requested in writing at least ten Business Days prior to
the date hereof.

 

65



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the date
on which this Agreement shall have become effective, and such notice shall be
conclusive and binding.

SECTION 4.02. Effectiveness of Commitments. Notwithstanding Section 4.01, the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent shall have received the following: (i) good
standing certificates for the Loan Parties in the respective relevant
jurisdictions of organization, (ii) a solvency certificate from the chief
financial officer of the Borrower in the form attached hereto as Exhibit F and
(iii) a Borrowing Request with respect to the Initial Term Loans as required
hereunder.

(b) The Administrative Agent (or its counsel) shall have received from the
Borrower and such of its Subsidiaries as shall be necessary to cause the
Guarantee Requirement to be satisfied on the Effective Date. The Administrative
Agent shall have received a completed Schedule 3.13(b) to this Agreement.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Frost Brown Todd LLC, counsel for the Borrower,
substantially in the form of Exhibit E-1, (ii) Crowe & Dunlevy, Kansas counsel
for the Borrower, substantially in the form of Exhibit E-2, (iii) Crowe &
Dunlevy, Texas counsel for the Borrower, substantially in the form of Exhibit
E-3, and (iv) Jennings, Strouss & Salmon, PLC, Arizona counsel for the Borrower,
substantially in the form of Exhibit E-4, and, in each case, covering such other
matters relating to the Borrower, this Agreement or the Transactions as the
Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinions.

(d) The Administrative Agent shall have received such documents and certificates
(including organizational documents and good standing certificates) as the
Administrative Agent (or its counsel) may reasonably request relating to the
organization, existence and good standing of the Borrower and the Guarantors,
the authorization of the Transactions, the identity, authority and capacity of
the officers of the Borrower and the Guarantors authorized to act on any of
their behalf in connection herewith and any other legal matters relating to the
Borrower and the Guarantors, the Loan Documents or the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraph (h), (i), (j) and (k) of this Section 4.02.

 

66



--------------------------------------------------------------------------------

(f) The Administrative Agent, the Arrangers and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date
under the Fee Letter, the Commitment Letter and this Agreement, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower thereunder or hereunder.

(g) The Lenders shall have received, at least five Business Days prior to the
Effective Date, all documentation and other information about the Borrower and
the Guarantors that the Lenders reasonably believe are required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act, that in each case has been requested in writing at least ten
Business Days prior to the Effective Date.

(h) The Acquisition shall have been consummated or shall be consummated
substantially concurrently with the initial borrowing hereunder in accordance
with the terms of the Acquisition Agreement. The Acquisition Agreement shall not
have been amended or waived (and no consent thereunder shall have been given) in
a manner that is materially adverse to the interests of the Lenders or the
Administrative Agent, without the consent of the Lead Arrangers. For purposes of
the foregoing, any change to the purchase price under the Acquisition Agreement
shall be materially adverse to the interests of the Lenders and the
Administrative Agent; provided that if (i) the magnitude of such change to the
purchase price is less than or equal to 10% of the purchase price and
(ii) (x) if such change results in a decrease to the purchase price, such
purchase price decrease results in a pro rata (as among Term Loan Commitments on
the one hand and the cash on hand of the Borrower (and borrowings under its
existing accounts receivable securitization facility) expected to be used to
fund the Acquisition on the other hand) and dollar-for-dollar reduction in the
aggregate amount of the Term Loan Commitments, or (y) if such change results in
an increase to the purchase price, such purchase price increase is not funded
with additional Indebtedness of the Borrower or its Subsidiaries, then the
consent of the Lead Arrangers with respect to such change to the purchase price
required by the previous sentence shall not be unreasonably withheld. The
Specified Acquisition Agreement Representations shall be true and correct to the
extent required by the definition thereof, and the Specified Representations
shall be true and correct.

(i) All third-party Indebtedness for borrowed money of the Borrower and its
Subsidiaries (including the Existing Credit Agreement) and of Stream and its
subsidiaries (including Stream’s 11.25% Senior Secured Notes due 2014 and its
existing revolving credit facility) outstanding on the Effective Date, in each
case, shall have been or shall substantially concurrently with the initial
borrowing hereunder be refinanced or repaid in full (the “Refinancing”) and any
security and guarantees and funding commitments in respect thereof shall have
been or shall substantially concurrently with the initial borrowings hereunder
be released and discharged, other than (a) Indebtedness under this Agreement,
(b) the Borrower’s 5.75% Junior Subordinated Convertible Debentures due 2029
outstanding on January 6, 2014, (c) Indebtedness under the Borrower’s existing
accounts

 

67



--------------------------------------------------------------------------------

receivable securitization facility, (d) undrawn letters of credit, performance
bonds, bank guarantees, interest rate swaps and currency swaps, in each case
obtained or made by the Borrower in the ordinary course of its business and
(e) any other limited indebtedness that the Lead Arrangers reasonably agree may
remain outstanding after the Effective Date.

(j) Solely with respect to the effectiveness of the Revolving Commitments, the
conditions in paragraphs (a) and (b) of Section 4.03 shall have been satisfied
after giving effect to the funding of the Initial Term Loans and the use of
proceeds thereof.

(k) Except as disclosed in the Stream SEC Documents filed with the SEC since
December 31, 2012 and prior to January 2, 2014 (including exhibits thereto and
other information incorporated therein), other than any risk factor disclosures
contained in any “Risk Factors” section thereof or in any other section to the
extent such disclosures are forward-looking statements, general cautionary or
predictive or forward-looking in nature, since December 31, 2012, there has not
occurred any fact, circumstance, development, condition, occurrence, event or
change that would reasonably be expected to have, individually or in the
aggregate, a Stream Material Adverse Effect.

(l) The Lead Arrangers shall have received (a) the audited consolidated balance
sheets as of the last day of each of the three most recently ended fiscal years
ended on or prior to December 31, 2012 for each of Stream Global and its
consolidated subsidiaries and the Borrower and its consolidated subsidiaries,
and the related audited consolidated statements of income, cash flows and
stockholders’ equity for each of the three most recently ended fiscal years
ended on or prior to December 31, 2012 for each of Stream Global and its
consolidated subsidiaries and the Borrower and its consolidated subsidiaries
and, in each case, for each subsequent fiscal year ended at least 90 days before
the Effective Date, and (b) the unaudited interim consolidated balance sheets of
each of Stream Global and its consolidated subsidiaries and the Borrower and its
consolidated subsidiaries for each subsequent fiscal quarter (other than the
last fiscal quarter in a fiscal year) ended at least 45 days before the
Effective Date, and the related unaudited consolidated statements of income,
cash flows and stockholders’ equity of each of Stream Global and its
consolidated subsidiaries and the Borrower and its consolidated subsidiaries for
each subsequent fiscal quarter (other than the last fiscal quarter in a fiscal
year) ended at least 45 days before the Effective Date; provided that the filing
on EDGAR of the required financial statements on Form 10-K or Form 10-Q within
such time periods by Stream Global and the Borrower will satisfy the
requirements of this clause (l).

(m) The Lead Arrangers shall have received (i) a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower as
of and for the 12 months ended December 31, 2013, prepared after giving effect
to the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such income statement), and (ii) four year projections for the Borrower.

 

68



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, (i) the obligation of the Term Lenders to make Initial Term Loans
hereunder shall not become effective unless each of the foregoing conditions
(other than the condition in paragraph (j)) is satisfied (or waived pursuant to
Section 9.02) on or prior to the Termination Date (and, in the event such
conditions are not so satisfied or waived, the Initial Term Commitments shall
terminate at such time) and (ii) the obligations of the Revolving Lenders to
make Revolving Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) on or prior to the Termination
Date (and, in the event such conditions are not so satisfied or waived, the
Revolving Commitments shall terminate at such time). In addition, each Revolving
Lender’s Revolving Commitment will not become effective on the Effective Date if
the Initial Term Loans are not made on the Effective Date.

SECTION 4.03. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than the making of the Initial Term Loans
on the Effective Date) and of each Issuing Bank to issue, amend, renew or extend
any Letter of Credit is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing,
issuance, amendment, renewal or extension (or, in the case of any representation
or warranty that by its express terms is limited to a particular date, as of
that date).

(b) At the time of and immediately after giving effect to such Borrowing,
issuance, amendment, renewal or extension, no Default shall have occurred and be
continuing.

Each Borrowing (other than the Term Borrowings on the Effective Date) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

From the date hereof and until the Commitments have expired or been terminated
in whole, the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, all Letters of Credit shall have expired
or terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

69



--------------------------------------------------------------------------------

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for delivery to each Lender:

(a) (i) within 90 days after the end of each fiscal year of the Borrower ending
after the date hereof, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied and (ii) within 90 days after December 31, 2013, the Borrower’s audited
consolidated balance sheet and related audited statements of operations,
stockholders’ equity and cash flows as of the end of and for the fiscal year
ending December 31, 2013;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (commencing with the fiscal quarter ended
March 31, 2014), its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause
(a)(i) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.08 and 6.09 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports and proxy statements filed by the Borrower or any Subsidiary
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

 

70



--------------------------------------------------------------------------------

(e) promptly following a request therefor, any documentation or other
information that a Lender or Issuing Bank reasonably requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT ACT; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender or Issuing Bank may reasonably request.

Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, (i) shall have
been posted by the Administrative Agent on an IntraLinks or similar site to
which the Lenders have been granted access or (ii) shall be available on the
website of the SEC at http://www.sec.gov. Subject to the immediately preceding
sentence, so long as Citibank, N.A. or any or any of its Affiliates is the
Administrative Agent, materials required to be delivered pursuant to
Section 5.01 shall be delivered to the Administrative Agent in an electronic
medium in a format acceptable to the Administrative Agent by email at
oploanswebadmin@citi.com (or such other email address the Administrative Agent
may specify in writing to the Borrower from time to time).

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender and Issuing Bank prompt written notice of
the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$20,000,000;

(d) any change in the date of its fiscal year-end; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

71



--------------------------------------------------------------------------------

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.04.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
the Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender or Issuing Bank, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans will be used only for general corporate purposes (including
working capital needs, refinancing Indebtedness, reimbursement of LC
Disbursements and financing acquisitions that are approved by the board of
directors, or other governing

 

72



--------------------------------------------------------------------------------

body, of the target entity before the acquiror commences a tender offer, proxy
solicitation or similar action with respect to the target’s voting capital
stock) and for repaying on the Effective Date any Indebtedness then outstanding
under the Existing Credit Agreement; provided, however, that on the Effective
Date, Revolving Loans will be used only for (i) refinancing any Indebtedness
then outstanding under the Borrower’s Four-Year Competitive Advance and
Revolving Credit Facility Agreement dated March 11, 2011 (the “Existing Credit
Agreement”) and (ii) funding ordinary course working capital requirements of the
Borrower. The proceeds of the Initial Term Loans will be used, together with
cash on hand and proceeds from borrowings under the Borrower’s existing accounts
receivable securitization facility, to finance the Acquisition pursuant to the
Acquisition Agreement, to consummate the Refinancing and to pay related
transaction costs. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.

SECTION 5.09. Guarantee Requirement. The Borrower will cause the Guarantee
Requirement to be satisfied at all times on and after the Effective Date.

ARTICLE VI

Negative Covenants

From the date hereof and until the Commitments have expired or been terminated
in whole, the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full, all Letters of Credit shall have expired
or terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Priority Indebtedness. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Priority
Indebtedness other than:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness (other than letters of credit) existing on the date hereof and
set forth on Schedule 6.01, and extensions, renewals or replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that no additional Subsidiaries will be added as obligors or guarantors
in respect of any Indebtedness referred to in this clause (b) and no such
Indebtedness shall be secured by any additional assets (other than as a result
of any Lien covering after-acquired property in effect on the date hereof);

(c) Indebtedness consisting of actual or contingent reimbursement obligations in
respect of letters of credit in an aggregate amount at any time not in excess of
$40,000,000;

 

73



--------------------------------------------------------------------------------

(d) Indebtedness of any Subsidiary to the Borrower or any other Subsidiary, or
Indebtedness of the Borrower to any Subsidiary; provided that no such
Indebtedness shall be assigned to, or subjected to any Lien in favor of, a
Person other than the Borrower or a Subsidiary;

(e) Indebtedness incurred to finance the acquisition, construction or
improvement of, and secured by, any fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary, and extensions,
renewals or replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof or add additional Subsidiaries as obligors
or guarantors in respect thereof and that are not secured by any additional
assets; provided that such Indebtedness is incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement and
does not exceed 90% of the cost of acquiring, constructing or improving such
fixed or capital assets;

(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness exists at the time such Person becomes a
Subsidiary, is not created in contemplation of or in connection with such Person
becoming a Subsidiary and is not secured by any Liens other than Liens permitted
under Section 6.02(c), and extensions, renewals or replacements of any of the
Indebtedness referred to above in this clause that do not increase the
outstanding principal amount thereof or add additional obligors or guarantors in
respect thereof and that are not secured by any additional assets;

(g) Indebtedness of any Subsidiary as an account party in respect of letters of
credit backing obligations of any Subsidiary that do not constitute
Indebtedness;

(h) Indebtedness incurred in connection with any sale and lease-back
transactions permitted under Section 6.03;

(i) Securitization Transactions to the extent that the aggregate amount, without
duplication, of all Securitization Transactions does not at any time exceed
$300,000,000;

(j) Capital Lease Obligations in an aggregate amount not greater than
$100,000,000 resulting from sale and leaseback transactions in respect of the
Borrower’s properties;

(k) [reserved];

(l) other Priority Indebtedness in an aggregate amount outstanding at any time
not greater than $50,000,000;

(m) Indebtedness under the Existing Credit Agreement incurred prior to the
Effective Date, provided that all Indebtedness under the Existing Credit
Agreement shall have been repaid in full as of the Effective Date;

 

74



--------------------------------------------------------------------------------

(n) Indebtedness consisting of obligations of the Borrower or any Subsidiary as
an account party in respect of letters of credit issued to support contingent
payment obligations in respect of Taxes required to be paid by any Foreign
Subsidiary in an aggregate face amount for all such outstanding letters of
credit at any time not greater than $60,000,000; provided that such Taxes are
being contested in good faith by appropriate proceedings and the Borrower or
such Foreign Subsidiary has set aside on its books adequate reserves in
accordance with GAAP in connection therewith; and

(o) Indebtedness of any Foreign Subsidiary under any Hedging Agreement incurred
in the ordinary course of business in an aggregate principal amount outstanding
at any time for all such Hedging Agreements not greater than $25,000,000.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary, (ii) such Lien shall secure
only those obligations which it secures on the date hereof and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof and (iii) all such Liens secure obligations having an aggregate
principal amount not exceeding at any time $15,000,000;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary securing Indebtedness incurred to finance such
acquisition, construction or improvement; provided that (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed 90% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iii) such Liens
shall not apply to any other property or assets of the Borrower or any
Subsidiary;

 

75



--------------------------------------------------------------------------------

(e) any Lien securing the Borrower’s obligations under any Hedging Agreement,
subject to the requirements of Section 6.07;

(f) sales of accounts receivable and interests therein pursuant to
Securitization Transactions constituting Priority Indebtedness permitted under
Section 6.01;

(g) Liens deemed to exist in connection with sale and lease-back transactions
permitted under Section 6.03;

(h) Liens securing Priority Indebtedness permitted under Section 6.01(a), (d) or
(l);

(i) [reserved]; and

(j) other Liens not specifically listed above securing obligations (other than
Indebtedness) not to exceed $10,000,000 at any one time outstanding.

SECTION 6.03. Sale and Lease-Back Transactions. The Borrower will not, and will
not permit any Subsidiary to, enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property which it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred, except that the Borrower and its Subsidiaries may enter into sale
and leaseback transactions in respect of its properties so long as the sum of
(a) the Capital Lease Obligations resulting from such transactions and (b) in
the event any such transactions do not result in any Capital Lease Obligations
under GAAP, the gross proceeds received by the Borrower or any of its
Subsidiaries from such transactions does not exceed, in the aggregate,
$100,000,000.

SECTION 6.04. Fundamental Changes. (a) Except with respect to the transactions
under the Acquisition Agreement consummated on the Effective Date, the Borrower
will not, and will not permit any Subsidiary to, merge or consolidate with any
other Person, or permit any other Person to merge or consolidate with it, or
liquidate or dissolve, except that (i) Stream International Canada, Inc. and
Stream International Europe BV (Netherlands) may merge or consolidate with any
other Subsidiary in connection with the Reorganization Transactions and (ii) if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (A) any Subsidiary may merge into the Borrower
or any other Subsidiary; provided, that in the case of any merger of one
Subsidiary into another, if either of such Subsidiaries shall be a Guarantor,
the surviving or resulting Subsidiary must at all times after such merger be a
Guarantor; (B) any Person other than a Subsidiary may merge with the Borrower or
a Subsidiary so long as (1) in the case of a merger to which the Borrower is a
party, the Borrower must be the surviving or resulting corporation, (2) in the
case of a merger to which a Subsidiary is a party, the surviving or resulting
Person must be a Subsidiary (and, if any such constituent

 

76



--------------------------------------------------------------------------------

Subsidiary shall have been a Guarantor, a Guarantor) and (3) in the case of any
merger referred to in this clause (B), the Borrower shall be in compliance on a
pro forma basis with the covenants set forth in Sections 6.08 and 6.09 as of the
end of and for the most recent period of four fiscal quarters for which
financial statements shall have been delivered pursuant to Section 5.01 (or,
prior to the delivery of any such financial statements, the period of four
fiscal quarters ended September 30, 2013), giving effect to such merger and any
related incurrence or repayment of Indebtedness as if it had occurred at the
beginning of such period; and (C) any Subsidiary may liquidate or dissolve if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders.

(b) The Borrower will not, and will not permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of assets (including the stock of any
Subsidiary, whether now owned or hereafter acquired), except that (i) the
Borrower or any Subsidiary may sell inventory or equipment in the ordinary
course of business; (ii) the Borrower or any Subsidiary may sell, lease or
otherwise transfer any assets to the extent that the assets so sold, leased or
transferred in any transaction have a book value not greater than $1,500,000,
(iii) the Borrower or any Subsidiary may sell, lease or otherwise transfer any
of its assets to the Borrower or to any Subsidiary; provided that, in the case
of any such transfer to a Subsidiary (other than any such transfer in connection
with any Reorganization Transaction), if the transferor shall be the Borrower or
a Guarantor, the transferee Subsidiary must at all times after such transfer be
a Guarantor; (iv) the Borrower and the Subsidiaries may effect additional
transfers under this clause (iv), through sales, leases, mergers or otherwise,
of assets that in the aggregate do not account for more than (without taking
into account any such transfers made under clause (v) below) (A) during any
period of four fiscal quarters, 10%, or (B) from and after the date hereof, 15%,
of the consolidated assets or revenues of the Borrower and the Subsidiaries, as
of the end of or for the then most recent period of four fiscal quarters for
which financial statements have been delivered pursuant to Section 5.01 (or,
prior to the delivery of any such financial statements, the period of four
fiscal quarters ended September 30, 2013); and (v) the Borrower or any
Subsidiary may sell, transfer, lease or otherwise dispose of assets (including
the stock of any Subsidiary, whether now owned or hereafter acquired) so long as
(1) the Borrower or any of its Subsidiaries receives consideration for such
sale, transfer, lease or other disposition at least equal to the fair market
value of the assets sold, leased, transferred or otherwise disposed (as
determined in good faith by the Board of Directors of the Borrower), (2) at
least 75% of the consideration therefor received by the Borrower or any of its
Subsidiaries is in the form of cash or Cash Equivalents, (3) the cash and Cash
Equivalents so received shall not exceed the aggregate principal amount of the
Term Loans then outstanding, (4) at the time thereof and immediately after
giving effect thereto, no Default shall have occurred and be continuing or would
result therefrom and (5) the Net Proceeds thereof shall be applied as set forth
in Section 2.11(d) (any such sale, transfer, lease or other disposition made
under this clause (v), a “Specified Asset Sale”).

(c) The Borrower will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and the Subsidiaries on the date hereof and businesses reasonably
related thereto.

 

77



--------------------------------------------------------------------------------

SECTION 6.05. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Borrower and the Subsidiaries not involving any other
Affiliate and (c) dividends or other distributions (whether in cash, securities
or other property) with respect to any shares of any class of capital stock of
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such shares of capital stock of the Borrower or any option, warrant or
other right to acquire any such shares of capital stock of the Borrower.

SECTION 6.06. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon the ability of (a) the Borrower or any Subsidiary to create,
incur or permit to exist after the Effective Date any Lien upon any of the
assets of the Borrower or any Subsidiary to secure the obligations of the
Borrower or such Subsidiary under the Loan Documents, or (b) any Subsidiary to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Borrower or any other
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by this Agreement, (ii) [reserved], (iii) [reserved] and
(iv) clause (a) of the foregoing shall not apply to (A) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by clauses (e), (h), (i) or (j) of Section 6.01 if such restrictions or
conditions apply only to the assets securing such Indebtedness or (B) customary
provisions in leases and other agreements restricting the assignment thereof.

SECTION 6.07. Hedging Agreements. The Borrower will not, and will not permit any
Subsidiary to, enter into any Hedging Agreement, except (a) Hedging Agreements
entered into to hedge or mitigate risks (including foreign exchange risks) to
which the Borrower or any Subsidiary has actual exposure, and (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate, from floating rates to fixed rates or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

SECTION 6.08. Interest Coverage Ratio. From and after the Effective Date, the
Borrower will not permit the ratio of (a) Consolidated EBITDA to
(b) Consolidated Interest Expense, in each case for the most recently ended
period of four consecutive fiscal quarters for which financial statements have
been delivered pursuant to Section 5.01 (or, prior to the delivery of any such
financial statements, for the period of four consecutive fiscal quarters ended
September 30, 2013), to be less than 4.0 to 1.0.

 

78



--------------------------------------------------------------------------------

SECTION 6.09. Total Net Leverage Ratio. At any time on or after the Effective
Date, the Borrower will not at any time permit the Total Net Leverage Ratio at
such time to be greater than 3.00 to 1.0.

SECTION 6.10. Restricted Payments. (a) The Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that (i) the Borrower
may declare and pay dividends or make other Restricted Payments that in either
case are payable solely in additional shares of its common stock, (ii) the
Borrower may repurchase shares of stock or other equity interests upon the
exercise of stock options if such shares of stock or other equity interests
represent a portion of the exercise price of such options, (iii) the Borrower
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans or agreements for directors, officers or employees
of the Borrower and the Subsidiaries, (iv) the Borrower may make additional
Restricted Payments in an unlimited amount if, on a pro forma basis after giving
effect to any such Restricted Payment, the Total Net Leverage Ratio would not be
greater than 1.50:1.00, (v) the Borrower may pay regular quarterly dividends in
respect of its common stock in a manner consistent with past practice and in an
amount not to exceed $40,000,000 in any fiscal year and (vi) the Borrower may
make additional Restricted Payments at any time in an amount not greater than
the excess of (A)(1) $100,000,000 in the aggregate for the period after the date
hereof plus (2) 50% of Consolidated Net Income (to the extent positive for such
quarter) for each fiscal quarter (taken together), commencing with the first
full fiscal quarter after the Effective Date, for which financial statements
have been delivered under Section 5.01, minus (3) 100% of Consolidated Net
Income (to the extent negative for such quarter) for each fiscal quarter (taken
together), commencing with the first full fiscal quarter after the Effective
Date, for which financial statements have been delivered under Section 5.01,
minus (4) cash redemptions of the Borrower’s 5.75% Junior Subordinated
Convertible Debentures due September 2029 or any other cash payments required in
connection therewith, over (B) the aggregate amount of all Restricted Payments
theretofore made after the date of this Agreement; provided, that no Restricted
Payment shall be permitted under the preceding clauses (iv) or (v) or this
clause (vi) unless at the time thereof and after giving effect thereto, no
Default shall exist and the Borrower shall be in compliance with the covenants
set forth in Section 6.08 and 6.09. For purposes of clause (vi) of the preceding
sentence, Consolidated Net Income for any period shall (i) be increased by any
non-cash extraordinary or non-cash non-recurring losses or other non-cash items
(other than accruals) reducing Consolidated Net Income for such period, (ii) be
reduced by any extraordinary or non-recurring gains or other non-cash items
increasing Consolidated Net Income for such period, and (iii) be reduced by any
cash payments made during such period in respect of items reflected or to be
reflected as non-cash charges reducing Consolidated Net Income during past or
future periods. Notwithstanding anything to the contrary in this Section, the
Borrower shall be permitted to make cash redemptions of its 5.75% Junior
Subordinated Convertible Debentures due September 2029 or any other cash
payments required in connection therewith.

 

79



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or note or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan, note, LC
Disbursement or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) redemptions of the Borrower’s 5.75%
Junior

 

80



--------------------------------------------------------------------------------

Subordinated Convertible Debentures due September 2029 required under the terms
of the indenture governing such debentures or (iii) the Existing Credit
Agreement to the extent any of the foregoing shall occur as a result of the
transactions contemplated hereunder to occur on the Effective Date;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) the Guarantee Agreement or any provision thereof shall be declared to be
unenforceable or null and void or any Guarantor or any person acting by or on
behalf of such Guarantor shall deny or disaffirm any of such Guarantor’s
obligations under the Guarantee Agreement or any Guarantor shall fail to perform
or observe any term, covenant or agreement on its part to be performed or
observed pursuant to the Guarantee Agreement;

 

81



--------------------------------------------------------------------------------

(n) a Change in Control shall occur; or

(o) there shall occur any event which constitutes a default, event of
ineligibility, event of termination or similar event under or in connection with
any Securitization Transaction in respect of which the aggregate amount of
accounts receivable purchased net of the aggregate amount of accounts receivable
collected exceeds $15,000,000 (a “Material Securitization Transaction”), or the
Borrower or any Subsidiary shall fail to observe or perform any term, covenant,
condition or agreement contained in or arising under any Material Securitization
Transaction, if, as a result of such event or failure, the purchasers thereunder
or any agent acting on their behalf shall cause or be permitted to cause (any
applicable grace or cure period having expired) such Material Securitization
Transaction or the commitments of the purchasers thereunder to terminate or
cease to be fully available;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately and (iii) require the
deposit of cash collateral in respect of LC Exposure as provided in
Section 2.07(i), in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower; and in case
of any event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall immediately and
automatically become due and payable and the deposit of such cash collateral in
respect of LC Exposure shall immediately and automatically become due, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

 

82



--------------------------------------------------------------------------------

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) none of the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents, the Lead Arrangers and the Senior Managing Agents shall
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with respect to the Administrative Agent, the Syndication Agent,
the Co-Documentation Agents and the Senior Managing Agents is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties), (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
any Loan Document or applicable law, and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or wilful misconduct (as determined by a court of competent
jurisdiction by a final and nonappealable judgment). The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Borrower or a Lender
(in which case the Administrative Agent shall deliver such written notice to the
Lenders or the other Lenders), and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or

 

83



--------------------------------------------------------------------------------

any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also shall be entitled to rely, and shall not incur any liability for relying,
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank or any other Person, the Administrative Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank or such other Person
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank or such other Person prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor; provided that such successor shall be a Lender
under this Agreement. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a Lender under
this Agreement with an office in New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After

 

84



--------------------------------------------------------------------------------

the Administrative Agent’s resignation hereunder, the provisions of this Article
and Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or Issuing Bank and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or Issuing Bank and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

It is agreed that the Syndication Agent, Senior Managing Agents and
Co-Documentation Agents shall, in their capacities as such, have no duties or
responsibilities under this Agreement.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein or in any other Loan Document shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or, to the extent provided herein, sent by
facsimile (which shall, in the case of any delivery by facsimile of a Borrowing
Request or an Interest Election Request, be deemed to include e-mail to
GLAgentOfficeOps@citi.com), as follows:

(a) if to the Borrower, to it at Atrium One, 201 E. Fourth Street, 102-1910,
Cincinnati, Ohio 45202, Attention of David Wiedwald (Facsimile No. (513)
651-5180; e-mail david.wiedwald@convergys.com);

(b) if to the Administrative Agent, to Citibank, N.A. at1615 Brett Road, New
Castle, Delaware 19720, Attention of Bank Loan Syndications Department
(Facsimile No. (212) 994-0961; e-mail GLAgentOfficeOps@citi.com, with a copy to
Citibank, N.A., Attention of James Walsh (Facsimile No. (646) 291-1796; email
james.m.walsh@citi.com); and

(c) if to any other Lender or Issuing Bank, to it at its address (or facsimile
number or electronic communications address) set forth in its Administrative
Questionnaire.

 

85



--------------------------------------------------------------------------------

Any party hereto may change its address, facsimile number or electronic
communications address for notices and other communications hereunder by notice
to the other parties hereto. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

The Borrower agrees that the Administrative Agent may make materials required to
be delivered pursuant to Section 5.01, as well as any other written information,
documents, instruments and other material relating to the Borrower, any of its
Subsidiaries or any other materials or matters relating to this Agreement or any
of the transactions contemplated hereby (collectively, the “Communications”)
available to the Lenders by posting such notices on Debtdomain or a
substantially similar electronic system (the “Platform”). The Borrower
acknowledges that (i) the distribution of material through an electronic medium
is not necessarily secure and that there are confidentiality and other risks
associated with such distribution, (ii) the Platform is provided “as is” and “as
available” and (iii) neither the Administrative Agent nor any of its Affiliates
warrants the accuracy, adequacy or completeness of the Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Communications or the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
reasonably requested by any Lender, the Administrative Agent shall deliver a
copy of the Communications to such Lender by email or telecopier. Each Lender
agrees (i) to notify the Administrative Agent in writing of such Lender’s e-mail
address to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Lender)
and (ii) that any Notice may be sent to such e-mail address.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower or any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender or Issuing Bank may have had notice or knowledge of such
Default at the time.

 

86



--------------------------------------------------------------------------------

(b) Except as expressly provided otherwise herein, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower, the Administrative Agent and the Required Lenders
or by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase or extend the
Commitment of any Lender, including pursuant to Section 2.05, without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest (other than interest payable
solely pursuant to Section 2.13(d)) thereon, or reduce any fees payable
hereunder (in each case, other than as a result of any change in the definition,
or in any components thereof, of the term “Total Net Leverage Ratio”), without
the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the Maturity Date
or the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.11(b) or 2.18(b)
or (c), in each case in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or “Majority in Interest” or any other provision hereof specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender (or each Lender of
such Class, as the case may be), (vi) release all or substantially all of the
value of the Guarantees under the Guarantee Agreement from the Guarantee
obligations under the Guarantee Agreement, without the written consent of each
Lender, (vii) change any provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of any Class differently than those holding Loans of any other Class,
without the written consent of Lenders representing a Majority in Interest of
each affected Class; or (viii) waive any condition set forth in Section 4.03
without the written consent of the Majority in Interest of the Revolving Lenders
(it being understood and agreed that any amendment or waiver of, or any consent
with respect to, any provision of this Agreement (other than any waiver
expressly relating to Section 4.03) or any other Loan Document, including any
amendment of any affirmative or negative covenant set forth herein or in any
other Loan Document or any waiver of a Default or an Event of Default, shall not
be deemed to be a waiver of any condition set forth in Section 4.03); provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or Issuing Banks hereunder without
the prior written consent of the Administrative Agent or the Issuing Banks, as
the case may be. Notwithstanding the foregoing, (x) no consent with respect to
any amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of any Defaulting Lender, except with respect to any
amendment, waiver or other modification referred to in clause (i), (ii) or
(iii) of clause (ii) of the first proviso of this paragraph and then only in the
event such Defaulting Lender

 

87



--------------------------------------------------------------------------------

shall be affected by such amendment, waiver or other modification and (y) any
amendment, waiver or other modification of this Agreement that by its terms
affects the rights or duties under this Agreement of the Lenders of one or more
Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agents, in connection with the structuring, arrangement and syndication
of the credit facilities provided for herein, the preparation, execution and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof (whether or not the transactions contemplated hereby
or thereby shall be consummated), (ii) all out-of-pocket expenses incurred by
each Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all reasonable out-of-pocket expenses incurred by the Agents, any Issuing
Bank or any Lender, including the reasonable fees, charges and disbursements of
any counsel for the Agents, any Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Borrower shall indemnify the Agents, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated thereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (regardless of whether
instituted by the Borrower or any of its directors, security holders or
creditors or by an Indemnitee or any other Person or whether any Indemnitee is a
party thereto), whether or not the Transactions are consummated; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses,

 

88



--------------------------------------------------------------------------------

claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent or Issuing Bank under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to such Agent or Issuing Bank, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Agent or Issuing Bank in its capacity as such; provided
further that, with respect to such unpaid amounts owed to any Issuing Bank in
its capacity as such, or to any Related Party of any of the foregoing acting for
any Issuing Bank in connection with such capacity, only the Revolving Lenders
shall be required to pay such unpaid amounts. For purposes of this Section, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Credit Exposures, unused Revolving Commitments and, except
for purposes of the immediately preceding proviso, the outstanding Term Loans
and unused Term Commitments, in each case, at the time outstanding or in effect
(or most recently outstanding or in effect, if none of the foregoing shall be
outstanding or in effect at such time).

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or any Letter of Credit or the use of the proceeds thereof; provided
that nothing in this paragraph shall reduce the obligations of the Borrower
under paragraph (b) of this Section in respect of any special, indirect,
consequential or punitive damages awarded against any Indemnitee.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

89



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent of the
Borrower (such consent not to be unreasonably withheld or delayed), the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and, in the case of an assignment of Revolving Loans and Revolving Commitments,
each Issuing Bank (such consent not to be unreasonably withheld or delayed);
provided that (A) no consent of the Borrower shall be required for an assignment
(x) of Revolving Loans and Revolving Commitments to a Revolving Lender, an
Affiliate of a Revolving Lender or an Approved Fund, (y) of Term Loans and Term
Commitments to a Lender, an Affiliate of a Lender or an Approved Fund or (z) if
an Event of Default has occurred and is continuing, of any Loans and Commitments
to any other assignee and (B) the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 or, in
the case of Term Loans, $1,000,000 unless each of the Borrower and the
Administrative Agent shall otherwise consent; provided that no such consent of
the Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment with respect to any Class shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to such Class; provided that this
clause shall not apply to rights in respect of outstanding Competitive Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

90



--------------------------------------------------------------------------------

(E) no assignment shall be made to the Borrower or any of its Affiliates or to
any natural person.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means, with respect to any Lender that is a fund which invests
in bank loans and similar extensions of credit, any other fund that invests in
bank loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii) of this Section
and any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

91



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without notice to or the consent of the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) no Participations shall be sold to the Borrower or any of its Affiliates or
to any natural person. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.14, 2.15 and 2.17 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

92



--------------------------------------------------------------------------------

(d) Any Lender, without notice to or the consent of any Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other Governmental Authority or any of its
Affiliates, and this Section shall not apply to any such pledge or assignment of
a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitments and the outstanding balances of its Loans of the Class or Classes
subject to assignment, in each case without giving effect to assignments thereof
that have not become effective, are as set forth in such Assignment and
Assumption; (ii) except as set forth in clause (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any of the foregoing, or
the financial condition of the Borrower or the performance or observance by the
Borrower of any of their obligations under this Agreement or under any other
Loan Document or any other instrument or document furnished pursuant hereto or
thereto; (iii) each of the assignee and the assignor represents and warrants
that it is legally authorized to enter into such Assignment and Assumption;
(iv) such assignee confirms that it has received a copy of this Agreement,
together with copies of any amendments or consents entered into prior to the
date of such Assignment and Assumption and copies of the most recent financial
statements delivered pursuant to Section 5.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agents on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to it by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations that by
the terms of this Agreement are required to be performed by it as a Lender.

 

93



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower or the Guarantors in the Loan Documents and in
the certificates or other instruments delivered in connection with or pursuant
to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under any
Loan Document is outstanding and unpaid or any LC Exposure is outstanding or any
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or the termination of the Letters of
Credit, or the termination of the Commitments or of this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement the Loan Documents, the
Commitment Letter, the Fee Letter and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Once this Agreement becomes effective pursuant to
Section 4.01, it shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging, if arrangements for doing so have been approved by the
Administrative Agent, shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which

 

94



--------------------------------------------------------------------------------

such Lender may have. Each Lender and Issuing Bank agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give notice shall not affect the validity of such
setoff and application

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or any
other Loan Document or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE

 

95



--------------------------------------------------------------------------------

FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information, except that Information may
be disclosed (a) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) to any direct, indirect, actual
or prospective counterparty (and its advisors) to any swap, derivative or
securitization transaction related to the obligations under this Agreement,
(h) to any provider of credit insurance relating to the Borrower and its
obligations, (i) with the consent of the Borrower or (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower; provided that,
in the case of information received from the Borrower after the date hereof,
such information is clearly identified at the time of delivery as confidential.
In addition, each Issuing Bank and each Lender may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the
Issuing Banks and the Lenders. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act.

 

96



--------------------------------------------------------------------------------

SECTION 9.14. Release of Guarantees. A Guarantor shall automatically be released
from its obligations under the Loan Documents upon the consummation of any
transaction permitted by this Agreement as a result of which such Guarantor
ceases to be a Subsidiary. In connection with any release pursuant to this
Section, the Administrative Agent shall execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16. Non-Public Information. (a) Each Lender acknowledges that all
information furnished to it pursuant to this Agreement from the Borrower or on
its behalf and relating to the Borrower, its Subsidiaries or its or their
respective businesses may include material non-public information concerning the
Borrower and its Subsidiaries or its or their securities, and confirms that it
has developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with the procedures and applicable law, including federal and state
securities laws.

(b) All such information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrower and its
Subsidiaries and its and their securities. Accordingly, each Lender represents
to the Borrower and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including federal and state securities laws.

 

97



--------------------------------------------------------------------------------

SECTION 9.17. No Fiduciary Duty. The Borrower agrees that in connection with all
aspects of the Transactions and any communications in connection therewith, the
Borrower and its Affiliates, on the one hand, and the Administrative Agent, the
Issuing Banks, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such Transactions or communications. Each of the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Lead Arrangers, the Senior
Managing Agents, the Issuing Banks, the Lenders and their respective Affiliates
may be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Lead Arrangers, the Senior
Managing Agents, the Issuing Banks, the Lenders and their respective Affiliates
has any obligation to disclose any of such interests to the Borrower or any of
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it or any of its Affiliates may have against
the Administrative Agent, the Syndication Agent, the Co-Documentation Agents,
the Lead Arrangers, the Senior Managing Agents, the Issuing Banks, the Lenders
and their respective Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.18. Waiver of Notice Period in Connection with Termination of the
Existing Credit Agreement. Each Lender that is a party to the Existing Credit
Agreement hereby waives the prior notice required for the termination of the
commitments under the Existing Credit Agreement.

 

98



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CONVERGYS CORPORATION, by  

 

Name:   Title:  



--------------------------------------------------------------------------------

CITIBANK, N.A., individually and as Administrative Agent, by  

 

Name:   Title:  



--------------------------------------------------------------------------------

Signature Page to CONVERGYS CORPORATION Credit Agreement dated as of February
28, 2014

 

Name of Institution:  

     

by:  

 

Name:     Title:     by:  

 

 

1

Name:     Title:    

 

 

1  For any institution requiring a second signature line.